 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

between

 

CRUSE-TWO, L.L.C.,

an Oklahoma limited liability company, and

 

CRUSE-SIX, L.L.C.,

an Oklahoma limited liability company

 

(collectively, “Sellers”)

 

and

 

GMR OKLAHOMA CITY, LLC,

a Delaware limited liability company

(“Buyer”)

 

Property:

 

OCOM Hospital and

OCOM Physical Therapy,

8100 South Walker Avenue, and

 

OCOM North Ambulatory Surgical Center (ASC),

925 NW 139th Street,

 

Oklahoma City, OK

 

January 30, 2017

 

 

 

 

TABLE OF CONTENTS

 

      Page         1. Sale and Purchase 3         2. Purchase Price 3   2.1
Deposit 3   2.2 Payment at Closing 3   2.3 Independent Consideration 4        
3. Due Diligence Inspections 4   3.1 Entry 4   3.2 Inspection Period 5   3.3
Property Condition Assessment 5   3.4 Title and Survey Matters 6   3.5 Lease
Amendments 7         4. Representations and Warranties of Sellers 7   4.1
Authority 7   4.2 No Conflict 8   4.3 OFAC Compliance 8   4.4 No Governmental
Authority Required 8   4.5 Credit of the Property 8   4.6 Governmental
Commitments 9   4.7 Leases 9   4.8 No Condemnation 9   4.9 Contracts 9   4.10
Tenant Improvement Allowances 9   4.11 Correction of Conditions 9   4.12
Compliance 10   4.13 Property Permits 10   4.14 Hazardous Materials 10   4.15
Litigation 11   4.16 FIRPTA 11   4.17 No Bankruptcy 11   4.18 Change of Facts 11
  4.19 On-Site Employees 11   4.20 Information 11   4.21 No Other Options 11  
4.22 Survivability of Representations and Warranties 11   4.23 Limitations
Regarding Representations and Warranties 11         5. Representations of Buyer
12   5.1 Authority 12   5.2 No Conflict 12

 

 i

 

 

  5.3 Source of Funds 12   5.4 OFAC Compliance 12   5.5 Change of Facts 13      
  6. Conditions Precedent to Buyer’s Obligations 13   6.1 Accuracy of
Representations 13   6.2 Performance 13   6.3 Documents and Deliveries 13   6.4
Master Lease 13   6.5 Title Policy 14   6.6 Tenant Estoppel Certificates 14  
6.7 Subordination and Non-Disturbance Agreements (SNDAs) 14   6.8 Lease
Amendments 14         7. Conditions Precedent to Sellers’ Obligations 15   7.1
Accuracy of Representations 15   7.2 Performance 15   7.3 Documents and
Deliveries 15   7.4 Lease Amendment 15         8. Failure of Conditions 15      
  9. Pre-Closing Matters 15   9.1 Leasing Matters 15   9.2 Adjustment of New
Leasing Expenses 16   9.3 Adjustments of Leasing Expenses 16   9.4 Termination
for Default 16   9.5 Contracts 16   9.6 No Contracting for Sale of Property 17  
9.7 No Liens on Property 17   9.8 Survival 17         10. Closing; Deliveries 17
  10.1 Time of Closing 17   10.2 Seller Deliveries 17   10.3 Buyer Deliveries 19
        11. Apportionments; Taxes; Expenses 19   11.1 Apportionments 19   11.2
Closing Costs 21         12. Damage or Destruction; Condemnation; Insurance 21  
      13. Remedies   21   13.1 Buyer Default 21   13.2 Seller Default 22        
14. Possession 22

 

 ii

 

 

15. Notices 22   15.1 If to Buyer: 22         16. Brokers 23         17. Escrow
Agent 24   17.1 Obligations 24   17.2 Reliance 24   17.3 Indemnification 24  
17.4 Disputes 24   17.5 Counsel 24         18. Indemnification 25   18.1
Seller’s Indemnification 25   18.2 Buyer’s Indemnification 25   18.3 Definition
of Exist 25   18.4 Indemnification Procedure 25         19. Miscellaneous 27  
19.1 Assignability 27   19.2 Governing Law; Bind and Inure 27   19.3 Recording
27   19.4 Time of the Essence 27   19.5 Further Assurances 27   19.6 Exclusivity
27   19.7 Non-Solicitation 28   19.8 Headings 28   19.9 Counterparts 28   19.10
Exhibits 28   19.11 Use of Proceeds to Clear Title 28   19.12 Submission not an
Offer or Option 29   19.13 Entire Agreement; Amendments 29   19.14 Counterparts;
Electronic Signatures 29   19.15 Attorneys’ Fees 29   19.16 Waiver of Jury Trial
29   19.17 No Waiver 29   19.18 Rules of Construction 30   19.19 Confidentiality
30

 

 iii

 

 

PURCHASE AND SALE AGREEMENT

(OCOM Hospital, Physical Therapy and North ASC, Oklahoma City, OK)

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into effective as
of the 30th day of January, 2017 (the “Effective Date”), by and between
CRUSE-TWO, L.L.C., an Oklahoma limited liability company (“Cruse-Two”), and
CRUSE-SIX, L.L.C., an Oklahoma limited liability company (“Cruse-Six” and
collectively with Cruse-Two, “Sellers”); and GMR OKLAHOMA CITY, LLC, a Delaware
limited liability company (“Buyer”). American Eagle Title Insurance Company
(“Escrow Agent”) joins in this Agreement for the limited purposes set forth
herein.

 

BACKGROUND

 

A.          This Agreement is made with reference to the following property
(collectively, the “Property”):

 

(1)          Cruse-Two’s fee interest in that certain real property commonly
known as the Oklahoma Center for Orthopaedic & Multispecialty Surgery Medical
Plaza Buildings B and C located at 8100 South Walker Avenue Oklahoma City,
Oklahoma, which land is more particularly described on Exhibit “A-1” attached
hereto and incorporated herein by this reference, together with all easements,
rights and privileges appurtenant thereto, if any (collectively, the “OCOM South
Land”);

 

(2)          All of Cruse-Two’s right, title and interest in and to the
buildings located upon the OCOM South Land (the “OCOM South Buildings”),
together with all improvements, structures, fixtures and parking areas located
on the OCOM South Land, if any, and appurtenant thereto (the OCOM South
Buildings and such improvements, structures, fixtures and parking areas being
hereinafter collectively referred to as the “OCOM South Improvements,” and the
OCOM South Land and the OCOM South Improvements being hereinafter collectively
referred to as the “OCOM South Real Property”);

 

(3)          Upon the expiration or termination of the Master Lease (as defined
in Section 6.4 of this Agreement), all of Cruse-Two’s right, title and interest
in and to the tenant leases relating to the OCOM South Improvements and other
occupancy agreements with tenants occupying or using all or any portion of the
OCOM South Real Property (collectively with all amendments thereto, the “OCOM
South Lease”), any and all security deposits, letters of credit, advance rental,
letters of credit or like payments, if any, held by Cruse-Two (collectively, the
“OCOM South Security Deposits”), and all guaranties of the OCOM South Lease, if
any, held by Cruse-Two;

 

(4)          Upon the expiration or termination of the Master Lease, all of
Cruse-Two’s right, title and interest in and to all fixtures, equipment,
furniture, furnishings, appliances, supplies and other personal property of
every nature and description attached or pertaining to, or otherwise used in
connection with, the OCOM South Real Property, owned by Cruse-Two and located
within the OCOM South Real Property but expressly excluding any of the foregoing
owned or leased by any tenant and any personal property owned by a third party
and leased to Cruse-Two (the “OCOM South Personalty”); and

 

 1 

 

 

(5)          Upon the expiration or termination of the Master Lease, all of
Cruse-Two’s right, title and interest in and to all intangible rights and
property used or useful in connection with the foregoing, if any, including,
without limitation, all development rights, contract rights, guaranties,
licenses, plans, drawings permits and warranties and all of Cruse-Two’s rights,
title and interest, if any, in and to any service marks, logos or any trade
names as well as all of Cruse-Two’s rights and remedies under all construction,
design and related agreements relating to the OCOM South Buildings
(collectively, the “OCOM South Intangible Property”);

 

(6)          Cruse-Six’s fee interest in that certain real property commonly
known as the Oklahoma Center for Orthopaedic & Multispecialty Surgery Medical
Plaza located at 5925 NW 139th Street, Oklahoma City, Oklahoma, which land is
more particularly described on Exhibit “A-2” attached hereto and incorporated
herein by this reference, together with all easements, rights and privileges
appurtenant thereto, if any (collectively, the “OCOM North Land”);

 

(7)          All of Cruse-Six’s right, title and interest in and to the building
located upon the OCOM North Land (the “OCOM North Building”), together with all
improvements, structures, fixtures and parking areas located on the OCOM North
Land, if any, and appurtenant thereto (the OCOM North Building and such
improvements, structures, fixtures and parking areas being hereinafter
collectively referred to as the “OCOM North Improvements,” and the OCOM North
Land and the OCOM North Improvements being hereinafter collectively referred to
as the “OCOM North Real Property”);

 

(8)          All of Cruse-Six’s right, title and interest in and to the tenant
leases relating to the OCOM North Improvements and other occupancy agreements
with tenants occupying or using all or any portion of the OCOM North Real
Property (collectively with all amendments thereto, the “OCOM North Lease”), any
and all security deposits, letters of credit, advance rental, letters of credit
or like payments, if any, held by Cruse-Six (collectively, the “OCOM North
Security Deposits”), and all guaranties of the OCOM North Lease, if any, held by
Cruse-Six;

 

(9)          All of Cruse-Six’s right, title and interest in and to all
fixtures, equipment, furniture, furnishings, appliances, supplies and other
personal property of every nature and description attached or pertaining to, or
otherwise used in connection with, the OCOM North Real Property, owned by
Cruse-Six and located within the OCOM North Real Property but expressly
excluding any of the foregoing owned or leased by any tenant and any personal
property owned by a third party and leased to Cruse-Six (the “OCOM North
Personalty”); and

 

(10)        All of Cruse-Six’s right, title and interest in and to all
intangible rights and property used or useful in connection with the foregoing,
if any, including, without limitation, all development rights, contract rights,
guaranties, licenses, plans, drawings permits and warranties and all of
Cruse-Six’s rights, title and interest, if any, in and to any service marks,
logos or any trade names as well as all of Cruse-Six’s rights and remedies under
all construction, design and related agreements relating to the OCOM North
Building (collectively, the “OCOM North Intangible Property”).

 

B.           The Property described in Recital A(1)-(5) above is collectively
referred to as the “OCOM South Property,” and the Property described in Recital
A(6)-10) above is collectively referred to as the “OCOM North Property.” Sellers
are prepared to sell, transfer and convey the Property to Buyer, and Buyer is
prepared to purchase and accept the same from Sellers, all for the Purchase
Price and on the other terms and conditions hereinafter set forth.

 

 2 

 

 

TERMS AND CONDITIONS

 

In consideration of the mutual covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree:

 

1.           Sale and Purchase. Sellers hereby agrees to sell, transfer and
convey the Property to Buyer, and Buyer hereby agrees to purchase and accept the
Property from Sellers, in each case for the Purchase Price and on and subject to
the other terms and conditions set forth in this Agreement.

 

2.           Purchase Price. The aggregate purchase price for the Property (the
“Purchase Price”) shall be Forty Nine Million Five Hundred Thousand and No/100
Dollars ($49,500,000.00). The portion of the Purchase Price allocated to the
OCOM South Property shall be Forty-Four Million Four Hundred Thousand and No/100
Dollars ($44,400,000) (the “OCOM South Purchase Price”), and the portion of the
Purchase Price allocated to the OCOM North Property shall be Five Million One
Hundred Thousand and No/100 Dollars ($5,100,000) (the “OCOM North Purchase
Price”).

 

The Purchase Price, subject to the terms and conditions hereinafter set forth,
shall be paid to Sellers by Buyer as follows:

 

2.1         Deposit. Within two (2) Business Days following the mutual execution
and delivery of this Agreement by Buyer and Sellers, Buyer shall deliver to
Escrow Agent a deposit in the amount of Three Hundred Fifty Thousand and No/100
Dollars ($350,000.00) (together with any interest thereon, the “Initial
Deposit”). If Buyer does not terminate this Agreement pursuant to Section 3.2 on
or before the expiration of the Inspection Period, Buyer shall deliver to Escrow
Agent an additional deposit in the amount of Three Hundred Fifty Thousand and
No/100 Dollars ($350,000.00) (together with any interest thereon, the
“Additional Deposit”) within two (2) Business Days following the expiration of
the Inspection Period. The Initial Deposit and the Additional Deposit shall be
referred to herein collectively as the “Deposit.” The Deposit shall be delivered
to Escrow Agent in immediately available funds, to be held in escrow and
delivered in accordance with this Agreement at the following address: American
Eagle Title Insurance Company, 421 NW 13th Street, Suite 320, Oklahoma City OK
73103, attention: Mr. Eric Offen, telephone (405) 232-6700, e-mail:
eoffen@ameagletitle.com.

 

2.2         Payment at Closing. At the consummation of the transaction
contemplated hereby (the “Closing”), Buyer shall deliver to Escrow Agent cash or
immediately available funds in an amount equal to the Purchase Price, less the
Deposit. The Purchase Price, subject to adjustments and apportionments as set
forth herein, shall be paid at Closing by wire transfer of immediately available
federal funds, transferred to the order or account of Sellers or such other
person as Sellers may designate in writing, subject to the terms of the
Post-Closing Escrow Agreement (as defined in Section 6.4, below).

 

The delivery and recording of documents and the disbursement of funds shall be
effectuated through the Escrow Agent at the Closing and pursuant to the closing
instructions from the parties hereto, which closing instructions shall not
modify or diminish the parties’ respective obligations hereunder.

 

 3 

 

 

2.3         Independent Consideration. Sellers and Buyer acknowledge and agree
that One Hundred Dollars ($100.00) of the Deposit shall be paid to Sellers if
this Agreement is terminated for any reason (the “Independent Contract
Consideration”), in addition to any other rights Sellers may have hereunder.
Moreover, Sellers and Buyer acknowledge and agree that the Independent Contract
Consideration has been bargained for and agreed to as additional consideration
for Sellers’ execution and delivery of this Agreement and is non-refundable to
Buyer.

 

3.           Due Diligence Inspections. No later than three (3) Business Days
after the Effective Date, each Seller shall deliver to Buyer accurate and
complete copies of all of the information set forth on Exhibit “L”
(collectively, the “Property Information”) related to such Seller’s Property, to
the extent such information is within such Seller’s possession or available to
such Seller under the terms of the OCOM North Lease or the OCOM South Lease
(collectively the “Leases”), as applicable. All Property Information shall be
delivered to Attention: Alfonzo Leon, Chief Investment Officer, Global Medical
REIT, address: 4800 Montgomery Lane, Suite 450, Bethesda, Maryland 20814,
telephone: (202) 524-6853, facsimile: (202) 380-0891, e-mail:
AlfonzoL@globalmedicalreit.com.

 

3.1         Entry. During the Inspection Period (as defined below), subject to
the terms of the Leases affecting the Property, Buyer and its agents and
representatives shall be entitled to enter upon the OCOM North Real Property and
the OCOM South Real Property (collectively, the “Real Property”) from time to
time (as coordinated through Sellers and the property manager for the tenants
under the Leases), including all leased areas, upon reasonable prior notice to
Sellers (and, to the extent applicable, the tenants under the Leases), to
perform inspections and tests of the Property, including surveys, environmental
studies, examinations and tests of all structural and mechanical systems within
the OCOM North Improvements and the OCOM South Improvements (collectively, the
“Improvements”), and to examine the books and records of Sellers relating to the
Property. Buyer shall furnish to Sellers, at no expense to Sellers, copies of
all studies, inspections and tests of the Property performed by or on behalf of
Buyer.

 

Notwithstanding the foregoing, Buyer shall not be permitted to interfere
unreasonably with Sellers’ operations at the Property or disturb or interfere
with any tenant’s rights or occupancy at the Property, and the scheduling of any
inspections shall take into account the timing and availability of access to
tenants’ premises, subject to tenants’ rights under the Leases or otherwise. If
Buyer wishes to engage in any testing which is invasive, which will damage or
disturb any portion of the Property, which will involve sampling, or which will
involve testing of subsurface soils, surface water, or groundwater, Buyer shall
obtain Seller’s prior written consent thereto, which shall not be unreasonably
withheld, conditioned or delayed. Buyer agrees that in making any inspections
of, or conducting any testing of, on, or under the Property, Buyer or Buyer’s
agents will carry not less than One Million and 00/100 Dollars ($1,000,000.00)
commercial general liability insurance covering such activities and, upon
request of Sellers, will provide Sellers with written evidence of such
insurance. Buyer shall repair any damage to the Property caused by any such
tests or investigations, and indemnify, defend and hold harmless Sellers, their
members and affiliates and their respective directors, officers, managers,
employees, agents, successors and assigns from any and all liabilities, claims,
losses, suits, demands, costs and expenses resulting therefrom. The indemnity
and repair obligations of Buyer under this paragraph shall survive Closing or
the termination of this Agreement.

 

 4 

 

 

3.2         Inspection Period. The term “Inspection Period,” as used herein,
shall mean the period commencing on the Effective Date and ending at 5:00 p.m.
Pacific time on the date which is forty-five (45) days following the later of
(a) Buyer’s receipt of the Property Information, or (b) the Effective Date.
Buyer may terminate this Agreement in its entirety in its sole discretion for a
reason or no reason by giving written notice of such election to Sellers and
Escrow Agent at any time prior to the expiration of the Inspection Period, in
which event the Initial Deposit shall automatically be refunded and returned
forthwith to Buyer and, except as expressly set forth herein, neither party
shall have any further liability or obligation to the other hereunder. In the
absence of such written notice of termination, the contingency provided for in
this Section 3.2 no longer shall be applicable, Buyer shall deliver to Escrow
Agent the Additional Deposit provided for in Section 2.1, and this Agreement
shall continue in full force and effect.

 

3.3         Property Condition Assessment. Prior to the expiration of the
Inspection Period, Buyer shall cause a property condition assessment to be
performed by a professional commercial property inspector for each of the OCOM
North Property and the OCOM South Property. Buyer shall provide to each
respective Seller copies of the inspector’s report, which shall set forth in
reasonable detail the results of such assessment and the inspector’s recommended
repairs and maintenance, if any (the “Assessment Report”). The Assessment Report
shall be mutually acceptable to Buyer and the respective Seller, which
acceptance shall be acknowledged in writing by the respective Seller prior to
the expiration of the Review Period. If Buyer fails to deliver the Assessment
Report, or if the respective Seller declines or fails to provide acknowledgement
of its acceptance of the Assessment Report, prior to the expiration of the
Inspection Period, then this Agreement shall be deemed terminated, in which
event the Initial Deposit shall automatically be refunded and returned forthwith
to Buyer and, except as expressly set forth herein, neither party shall have any
further liability or obligation to the other hereunder. If the Assessment
Reports for the Property are accepted, such Assessment Reports shall be
referenced in or attached as an exhibit to the Master Lease of the OCOM South
Property or the Assignment and Assumption of Leases, Contracts and Security
Deposits for the OCOM North Property, as applicable, and, subject to ordinary
wear and tear and casualty damage, shall serve as conclusive evidence of the
condition of the respective Property as of the Closing Date.

 

 5 

 

 

3.4         Title and Survey Matters. Within fifteen (15) Business Days
following the Effective Date, Sellers shall cause Escrow Agent (in its capacity
as title company issuing the title policy described below, (“Title Company”)) to
furnish to Buyer and Sellers title commitments (the “Title Commitments”) with
respect to the Property together with copies of all instruments listed as
exceptions to title. Within ten (10) Business Days following Buyer’s receipt of
the Title Commitments, Buyer shall use commercially reasonable efforts to cause
a duly licensed Oklahoma surveyor to furnish to Buyer and Sellers ALTA/NSPS land
title surveys of the Real Property (the “Surveys”). Buyer will have until the
expiration of the Inspection Period to give written notice to Sellers specifying
Buyer’s objections to the Title Commitment, title exceptions listed therein, and
the Surveys (collectively, “Title Objections”), if any. If Buyer timely notifies
Sellers in writing of the Title Objections, Sellers shall have five (5) business
days after receipt of such notice (the “Title Cure Period”) to elect (but shall
have no obligation whatsoever) to cure any Title Objection, and if so elected,
shall either (a) satisfy the Title Objections at Sellers’ sole cost and expense
and cause the Title Company to revise the Title Commitment to reflect such
satisfaction, or (b) provide Buyer and the Title Company with satisfactory
evidence that Sellers can and will cure such Title Objections prior to or at
Closing; provided, however, Sellers shall be obligated to remove, pay and/or
satisfy prior to or at Closing any monetary liens against the Property created
or incurred by or through Sellers (each, a “Monetary Lien”). Failure by Sellers
to timely respond in writing to any Title Objections shall be deemed Sellers’
decision not to cure any Title Objections. If Sellers elect not to satisfy any
of the Title Objections within the Title Cure Period, Buyer shall have the
option, exercisable within five (5) days after the expiration of the Title Cure
Period, to either (i) waive the unsatisfied Title Objections, in which event the
unsatisfied Title Objections will become Permitted Exceptions (hereinafter
defined), or (ii) terminate this Agreement in which event the Deposit shall
automatically be refunded and returned forthwith to Buyer and, except as
expressly set forth herein, neither party shall have any further liability or
obligation to the other hereunder. If Buyer fails to notify Sellers in writing
within five (5) days after the expiration of the Title Cure Period that Buyer
has elected to terminate this Agreement pursuant to this Section 3.4, then Buyer
shall be deemed to have waived all unsatisfied Title Objections. If, after the
expiration of the Inspection Period, Title Company amends or adds any exception
to the Title Commitments other than at the request of Buyer (including any liens
against the Property for a liquidated amount that Sellers are not obligated
hereunder to satisfy at Closing), the Title Company will notify Buyer and
Sellers immediately. Within two (2) business days after Buyer receives notice
from Title Company (and the Closing Date shall be extended if needed so that the
Closing shall not occur prior to the end of such two (2) Business Day period),
together with a copy of such intervening lien or matter, Buyer shall notify
Sellers in writing of any objections thereto (a “Supplemental Title Objection”).
If Buyer fails to notify Sellers of such Supplemental Title Objection within
such two (2) Business Day period, Buyer shall be deemed to have waived any
objection and approved all such exceptions. If the Supplemental Title Objection
is material and adverse to the Property, is not caused by Buyer and Sellers do
not agree to remove such matter (other than any Monetary Lien), then Buyer may
within two (2) business days after the Supplemental Title Objection, terminate
this Agreement in which event the Deposit shall automatically be refunded and
returned forthwith to Buyer and, except as expressly set forth herein, neither
party shall have any further liability or obligation to the other hereunder. If
Sellers have not received written notice from Buyer that Buyer has elected to
terminate this Agreement within such two (2) Business Day period of time, then
Buyer shall be deemed to have waived any unsatisfied Supplemental Title
Objection. “Permitted Exceptions” shall mean any title or survey item, other
than Monetary Liens: (i) not raised as Title Objections by Buyer, or (ii) raised
as Title Objections by Buyer but thereafter waived or deemed waived.

 

 6 

 

 

3.5         Lease Amendments. Buyer acknowledges and agrees that concurrent with
the delivery of the Master Lease of the OCOM South Property (pursuant to Section
10.3.3) and the Assignment and Assumption of Leases, Contracts and Security
Deposits (pursuant to Section 10.3.5) for the OCOM North Property, each of the
Leases shall be amended pursuant to amendments in form and substance prepared by
Sellers and approved by Buyer in its reasonable discretion (each, a “Lease
Amendment”), which Lease Amendment(s) shall include (i) a requirement that the
tenants under each such Lease shall, upon Buyer’s written request (in its
capacity as landlord or master landlord, as the case may be), provide Buyer with
unaudited quarterly financial reports (balance sheets and related statements of
income and cash flow statements), and, upon Buyer’s additional request from time
to time and at Buyer’s sole expense, but no more than once every twelve (12)
months, provide Buyer with audited financials as well, and (ii) with respect to
the OCOM South Lease:

 

(a)         an acknowledgment that, with respect to any indemnity obligations
that the tenant may owe to Cruse-Two, as landlord, such indemnity obligations
shall extend to Buyer in its capacity as master landlord,

 

(b)         an acknowledgement that Cruse-Two, as landlord, has become a tenant
under the Master Lease and that the OCOM South Lease shall be thereafter deemed
a sublease, subject and subordinate to the Master Lease for so long as such
Master Lease remains in effect and, upon the expiration of such Master Lease,
Cruse-Two shall assign, and Buyer shall assume, the landlord’s direct interest
in the OCOM South Lease, which shall thereafter continue in effect pursuant to
its terms and conditions,

 

(c)         an acknowledgement that property insurance required by OCOM South
Lease shall be provided by an insurance carrier designated by Buyer at OCOM’s
sole cost and expense provided that any such insurance shall have substantially
similar premiums, deductibles, and coverages as the property insurance
maintained by OCOM pursuant to the OCOM South Lease as of the date of this
Agreement,

 

(d)         a release of Anthony L. Cruse, an individual, from the applicable
guaranties with respect to such Lease.

 

Sellers will use commercially reasonable efforts to obtain the Lease Amendments;
provided, that either Seller’s failure to obtain the Lease Amendments shall not
constitute a default or breach of such Seller’s obligations under this
Agreement.

 

4.           Representations and Warranties of Sellers. Each Seller represents
and warrants to Buyer, with respect to such Seller and with respect to the
Property owned by such Seller, as follows:

 

4.1         Authority. Seller is a limited liability company organized under the
laws of the State of Oklahoma and Seller has all requisite power and authority
to enter into this Agreement and perform its obligations hereunder. The
execution, delivery and performance of this Agreement and all documents
contemplated hereby by Seller has been duly and validly authorized by all
necessary action on the part of Seller, and all required consents and approvals
have been duly obtained and will not result in a breach of any of the terms or
provisions of, or constitute a default under any indenture, agreement or
instrument to which any Seller is a party. This Agreement is a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.

 

 7 

 

 

4.2         No Conflict. Neither the execution, delivery or performance of this
Agreement nor compliance herewith (i) conflicts or will conflict with or results
or will result in a breach of or constitutes or will constitute a default under
(a) the operating agreement of Seller or any other agreement or instrument to
which Seller is a party or by which all or any part of the Property is bound or
(b) any law or any order, writ, injunction or decree of any court or
governmental authority, (ii) results in the creation or imposition of any lien,
charge or encumbrance upon its property pursuant to any such agreement or
instrument, or (iii) violates any restriction, requirement, covenant or
condition to which all or any part of the Property is bound.

 

4.3         OFAC Compliance. Seller is in compliance with the requirements of
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and
other similar requirements contained in the rules and regulations of the Office
of Foreign Assets Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other Executive Orders or regulations in respect thereof
(the Order and such other rules, regulations, legislation or executive orders
are collectively referred to herein as the “Orders”). Neither Seller nor any
beneficial owner of Seller:

 

4.3.1         is listed on the Specifically Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to the Orders or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders
(collectively, the “Lists”);

 

4.3.2         is a person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders;

 

4.3.3         is owned or controlled by, or acts for or on behalf of, any person
or entity listed on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or

 

4.3.4         shall transfer or permit the transfer of any interest in Seller or
any beneficial owner in Seller to any person or entity who is, or any of whose
beneficial owners are, listed on the Lists.

 

4.4         No Governmental Authority Required. No authorization, consent or
approval of any governmental authority (including, without limitation, courts)
is required for the execution and delivery by Seller of this Agreement or the
performance of its obligations hereunder.

 

4.5         Credit of the Property. Seller has not (i) made a general assignment
for the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by Seller’s creditors, (iii)
suffered the appointment of a receiver to take possession of all or
substantially all of Seller’s assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of Seller’s assets, (v) admitted
in writing its inability to pay its debts as they come due or (vi) made an offer
of settlement, extension or composition to its creditors generally.

 

 8 

 

 

4.6         Governmental Commitments. Seller has not entered into any material
commitments or agreements with any governmental authorities or agencies
affecting the Property.

 

4.7         Leases. Seller has delivered or made available to Buyer true and
complete copies of the Leases to which Seller is a party. The list of Leases to
which Seller is a party set forth on Exhibit “B” attached hereto is true,
correct and complete. Each of the Leases is in full force and effect. Seller is
“landlord” or “lessor” under the Leases to which Seller is a party and is
entitled to assign to Buyer, without the consent of any party, the Leases. The
tenant  is Oklahoma Center for Orthopedic & Multi-Specialty Surgery, LLC, an
Oklahoma limited liability company (“OCOM”). There are no rights to renew,
extend or terminate the Leases or expand any tenant lease premises, except as
provided in the Leases. There is no Lease which provides that a tenant pays rent
in the form of percentage rent. No rent or other payments have been collected in
advance for more than one (1) month and no rents or other deposits are held by
Sellers, except the security deposits, if any, described in the Leases and rent
for the current month. Neither Seller nor any tenant is in default under its
respective Lease, and there exists no condition or circumstance or written
notice of any condition or circumstance which, with the passage of time, would
constitute a default under any of the Leases by any party. No tenant has
asserted any claim of offset or other defense in respect of its or Seller’s
obligations under its respective Lease. No tenant has (i) filed for bankruptcy
or taken any similar debtor-protection measure, (ii) defaulted under its Lease,
(iii) discontinued operations at the Property owned by Seller, or (iv) given
notice of its intention to do any of the foregoing.

 

4.8         No Condemnation. Seller has not received any written notice of any
pending or contemplated condemnation, eminent domain or similar proceeding with
respect to all or any portion of the Real Property owned by Seller and, to
Seller’s actual knowledge, no such proceedings are threatened.

 

4.9         Contracts. There are no construction, management, commission,
brokerage, leasing, service, equipment, supply, maintenance or concession
agreements entered into by or on behalf of Seller in effect with respect to the
Real Property or the Personalty owned by Seller, except as set forth in Exhibit
“C” (collectively, the “Contracts”). Seller will deliver or make available to
Buyer true and complete copies of the Contracts. Seller has not, within the last
year, received any written notice of any default under any contract that has not
been cured or waived. To Seller’s knowledge, neither Seller nor any counterparty
is in material default under any Contracts, and no event exists which, with the
passage of time or the giving of notice or both, will become a material default
thereunder on the part of Seller or any counterparty.

 

4.10       Tenant Improvement Allowances. There are no unpaid tenant improvement
allowances, tenant improvement obligations of Landlord, leasing commissions
and/or rent concessions with respect to any of the Leases.

 

4.11       Correction of Conditions. Seller has not received any written notice
from, and, to the best of Seller’s knowledge, there are no grounds for, any
association, declarant or easement holder requiring the correction of any
condition with respect to the Property owned by Seller, or any part thereof, by
reason of a violation of any other restrictions or covenants recorded against
the Property. Seller is not in default under any such document, nor, to the best
of Seller’s knowledge, is any other party subject to any such document.

 

 9 

 

 

4.12       Compliance. Seller has not received any written notice from, and, to
the best of Seller’s knowledge there are no grounds for, any governmental agency
requiring the correction of any condition with respect to the Property owned by
Seller, or any part thereof, by reason of a violation of any applicable federal,
state, county or municipal law, code, rule or regulation (including those
respecting the Americans With Disabilities Act), which has not been cured or
waived. To the best of Seller’s knowledge, Seller and the Property owned by
Seller are in compliance with all applicable federal, state, county and
municipal laws, codes, rules and/or regulations. Seller has not received written
notice from any governmental agency or other body of any existing violations of
any federal, state, county or municipal laws, ordinances, orders, codes,
regulations or requirements affecting the Real Property owned by Seller which
have not been cured.

 

4.13       Property Permits. Seller has not received any written notice of an
intention to revoke any certificate of occupancy, license, or permit issued in
connection with the Property owned by Seller.

 

4.14       Hazardous Materials. To the best of Seller’s knowledge, except as
disclosed in the Property Information provided to Buyer or in any environmental
studies of the Property conducted by or on behalf of Buyer, there are no
Hazardous Materials (as defined below) stored on, incorporated into, located on,
present in or used on the Property in violation of, and requiring remediation
under, any laws, ordinances, statutes, codes, rules or regulations. For purposes
of this Agreement, the term “Hazardous Materials” shall mean any substance which
is or contains: (i) any “hazardous substance” as now or hereafter defined in
Section 101(14) of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. § 9601, et seq.) (“CERCLA”) or any
regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Recourse Conservation and Recovery Act (42 U.S.C. §
6901, et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any
substance regulated by the Toxic Substances Control Act (15 U.S.C. § 2601, et
seq.); (iv) gasoline, diesel fuel or other petroleum hydrocarbons; (v) asbestos
and asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas; or (viii) any additional
substances or materials which are now or hereafter classified or considered to
be hazardous or toxic under any laws, ordinances, statutes, codes, rules,
regulations, agreements, judgments, orders and decrees now or hereafter enacted,
promulgated, or amended, of the United States, the state, the county, the city
or any other political subdivision in which the Property is located and any
other political subdivision, agency or instrumentality exercising jurisdiction
over the owner of the Property, the Property or the use of the Property relating
to pollution, the protection or regulation of human health, natural resources or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or waste into the environment (including, without limitation, ambient air,
surface water, ground water or land or soil). Seller has received no notice that
the Property or any portion thereof contains any form of toxic mold.

 

 10 

 

 

4.15       Litigation. There is no action, suit, court or arbitration
proceedings, or administrative action or proceeding, which is pending or
threatened against or affecting the Property owned by Seller or arising out of
Seller’s ownership, management or operation of the Real Property.

 

4.16       FIRPTA. Seller is not a “foreign person” as defined in Section
1445(f)(3) of the Internal Revenue Code.

 

4.17       No Bankruptcy. Seller has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition of Seller’s creditors, (iii)
suffered the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of Seller’s assets, (v) admitted
in writing it inability to pay its debts as they come due or (vi) made an offer
of settlement, extension or composition to its creditors generally.

 

4.18       Change of Facts. Seller shall promptly notify Buyer, in writing, of
any event or condition known to Seller which occurs prior to the Closing, which
causes a material adverse change in the facts relating to, or the truth of, any
of Seller’s representations or warranties.

 

4.19       On-Site Employees. There are no on-site employees of Seller or its
affiliates at the Property, and upon the Closing Date, Buyer shall have no
obligation to employ or continue to employ any individuals employed by Seller or
its affiliates in connection with the Property owned by Seller.

 

4.20       Information. Seller has no knowledge or information of any facts,
circumstances, or conditions that are inconsistent with the representations and
warranties contained herein. As used herein, “to Seller’s knowledge” shall be
deemed to mean the actual knowledge of Anthony L. Cruse.

 

4.21       No Other Options. Other than this Agreement and the Permitted
Exceptions, the Property is not subject to any outstanding agreement(s) of sale
or options, rights of first refusal or other rights of purchase to which Seller
is a party.

 

4.22       Survivability of Representations and Warranties. The representations
and warranties of Sellers and Buyer set forth in this Agreement are remade as of
the Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing and shall survive after the Closing Date for a period of
one (1) year.

 

4.23       Limitations Regarding Representations and Warranties. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT SELLERS
ARE NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF
ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

 11 

 

 

BUYER HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT BUYER HAS OR WILL HAVE,
PRIOR TO THE END OF THE INSPECTION PERIOD, INSPECTED AND EXAMINED THE PROPERTY
TO THE EXTENT DEEMED NECESSARY BY BUYER IN ORDER TO ENABLE BUYER TO EVALUATE THE
PURCHASE OF THE PROPERTY. BUYER HEREBY FURTHER ACKNOWLEDGES AND AGREES THAT
BUYER IS RELYING UPON THE INSPECTION, EXAMINATION, AND EVALUATION OF THE
PROPERTY BY BUYER. BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL
SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS,
WITH ALL FAULTS”, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, and/or in the
transaction documents referenced herein.

 

5.           Representations of Buyer. Buyer represents and warrants that:

 

5.1         Authority. Buyer is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to enter into this Agreement and to
perform its obligations hereunder. The execution and delivery of this Agreement
by Buyer has been duly authorized.

 

5.2         No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder on the part of Buyer
does not and will not violate any applicable law, ordinance, statute, rule,
regulation, order, decree or judgment, conflict with or result in the breach of
any material terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge, or encumbrance upon any of the
property or assets of Buyer by reason of the terms of any contract, mortgage,
lien, lease, agreement, indenture, instrument or judgment to which Buyer is a
party or which is or purports to be binding upon Buyer or which otherwise
affects Buyer, which will not be discharged, assumed or released at Closing. No
action by any federal, state or municipal or other governmental department,
commission, board, bureau or instrumentality is necessary to make this Agreement
a valid instrument binding upon Buyer in accordance with its terms.

 

5.3         Source of Funds. Buyer has available to it unrestricted funds which
it may use in its sole discretion to pay the full Purchase Price and otherwise
comply with the provisions of this Agreement. Buyer acknowledges and agrees that
its obligations hereunder are not contingent upon Buyer obtaining financing for
the purchase of the Property.

 

5.4         OFAC Compliance. Buyer is in compliance with the requirements of the
Order and other similar requirements contained in the rules and regulations of
OFAC and in any enabling legislation or other Orders. Neither Buyer nor any
beneficial owner of Buyer:

 

5.4.1         is listed on the Lists;

 

5.4.2         is a person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders;

 

5.4.3         is owned or controlled by, or acts for or on behalf of, any person
or entity listed on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or

 

 12 

 

 

5.4.4         shall transfer or permit the transfer of any interest in Buyer or
any beneficial owner in Buyer to any person or entity who is, or any of whose
beneficial owners are, listed on the Lists.

 

5.5         Change of Facts. Buyer shall promptly notify Seller, in writing, of
any event or condition known to Buyer which occurs prior to the Closing, which
causes a material adverse change in the facts relating to, or the truth of, any
of Buyer’s representations or warranties.

 

6.           Conditions Precedent to Buyer’s Obligations. All of Buyer’s
obligations hereunder are expressly conditioned on the satisfaction at or before
the time of Closing hereunder, or at or before such earlier time as may be
expressly stated below, of each of the following conditions (each a “Buyer
Closing Condition” and, collectively, the “Buyer Closing Conditions”):

 

6.1         Accuracy of Representations. All of the representations and
warranties of Seller contained in this Agreement shall have been true and
correct in all material respects when made, and shall be true and correct in all
material respects on the date of Closing with the same effect as if made on and
as of such date, except as the same may be modified as a result of matters
permitted or contemplated by the terms of this Agreement or otherwise as a
result of matters outside of the control of Seller.

 

6.2         Performance. Sellers shall have performed, observed and complied
with all material covenants, agreements and conditions required by this
Agreement to be performed, observed and complied with on its part prior to or as
of Closing hereunder.

 

6.3         Documents and Deliveries. All instruments and documents required on
Seller’s part to effectuate this Agreement and the transactions contemplated
hereby shall be delivered at Closing and shall be in form and substance
consistent with the requirements herein.

 

6.4         Master Lease. Buyer shall have received on or prior to the Closing
Date two (2) executed counterpart originals of a master lease dated as of the
Closing Date between Buyer as landlord and Cruse-Two, as tenant, with respect
to the OCOM South Property (the “Master Lease”), which Master Lease shall be
substantially in the form of Exhibit “D” attached hereto. In addition, Seller
shall obtain, and the Master Lease shall be accompanied by, an irrevocable
standby letter of credit (“Letter of Credit”) addressed to Buyer as beneficiary
and issued by a financial institution reasonably acceptable to Buyer in an
amount equal to the difference (the “Rent Differential”) between (a) the total
Minimum Monthly Rent due to Buyer under the Master Lease, and (b) the rent that
OCOM is obligated to pay under the OCOM South Lease for the time period from
Closing to February 28, 2022 (the “Master Lease Expiration Date”), less the
Holdback Amount (as defined below). The terms of the Letter of Credit shall be
agreed to by Buyer and Cruse-Two prior to Closing, and the Letter of Credit
shall be deposited with the Escrow Agent at Closing, to be held by Escrow Agent
in compliance with the Post-Closing Escrow Agreement (as defined below). If
Cruse-Two fails to pay the Rent Differential when due under the Master Lease and
such default is not cured within any applicable notice and cure period under the
Master Lease, Buyer shall have the right to draw on the Letter of Credit for
payment of the unpaid Rent Differential by giving written notice to Cruse-Two
and the Escrow Agent, and submitting to Escrow Agent, for delivery to the issuer
of the Letter of Credit, a drawing certificate in the form attached to the
Letter of Credit. The amount of the Letter of Credit shall be reduced annually
as the remaining balance of the rent payments to be made by Cruse-Two under the
Master Lease (and the remaining balance of the Rent Differential) is reduced.
The Letter of Credit shall be released and cancelled upon payment in full of all
rent due to Buyer under the Master Lease. If the Letter of Credit has an annual
expiration date or an expiration date other than the Master Lease Expiration
Date, Cruse-Two shall cause the Letter of Credit to be renewed at least ninety
(90) days prior to such expiration date. At Closing, Escrow Agent shall retain a
portion of the Purchase Price equal to Two Hundred Twenty Thousand Seven Hundred
Eighty-Two and No/100 Dollars ($220,782.00) (the “Holdback Amount”), in an
escrow account to be held by Escrow Agent pursuant to a post-closing escrow
agreement to be executed and delivered at Closing by Buyer, Cruse-Two and Escrow
Agent in the form attached hereto as Exhibit “M” (the “Post-Closing Escrow
Agreement”). The Holdback Amount shall be held and disbursed by Escrow Agent and
applied to the last three (3) months of the Rent Differential under the Master
Lease in compliance with the Post-Closing Escrow Agreement.

 

 13 

 

 

6.5         Title Policy. On the Closing Date, the Title Company shall be
unconditionally obligated and prepared, subject to the payment of the applicable
title insurance premium and other related charges, to issue to Buyer 2006 ALTA
Extended Coverage Owner’s Policies of Title Insurance insuring the fee simple
title to the OCOM South Real Property and the OCOM North Real Property in Buyer
with liability in the amount of the Purchase Price allocated to each such
Property, subject only to the Permitted Exceptions.

 

6.6         Tenant Estoppel Certificates. Sellers shall request from each of the
tenants at the Property, and promptly deliver to Buyer to the extent received,
estoppel certificates either (a) substantially in the form of Exhibit “N”
attached hereto or (b) in such form as is permitted by any tenant Lease (in
either case, an “Estoppel Certificate” or “Estoppel Certificates”); provided,
that if the Estoppel Certificate is not substantially in the form of Exhibit “N”
attached hereto, Buyer shall have the right to review and approve such Estoppel
Certificate. Further, Buyer shall have the right to review and approve all
Estoppel Certificates before such Estoppel Certificates are sent to any tenant
for execution. All Estoppel Certificates received shall be dated not more than
thirty (30) days prior to Closing.

 

6.7         Subordination and Non-Disturbance Agreements (SNDAs). Cruse-Two
shall request from the tenant at the OCOM South Property, and promptly deliver
to Buyer to the extent received, a subordination, nondisturbance and attornment
agreement (an “SNDA”) substantially in the form of Exhibit “O” attached hereto.
In addition, upon request by Buyer’s lender, Sellers shall also request from
each of the tenants at the Property, and promptly deliver to Buyer to the extent
received, SNDAs in such form requested by the Buyer’s lender. All SNDAs received
shall be dated not more than thirty (30) days prior to Closing.

 

6.8         Lease Amendments. The Leases shall have been amended by the Lease
Amendments as set forth in Section 3.5.

 

 14 

 

 

7.           Conditions Precedent to Sellers’ Obligations. All of Sellers’
obligations hereunder are expressly conditioned on the satisfaction at or before
the time of Closing hereunder, or at or before such earlier time as may be
expressly stated below, of each of the following conditions (each a “Seller
Closing Condition” and, collectively, the “Seller Closing Conditions”):

 

7.1         Accuracy of Representations. All of the representations and
warranties of Buyer contained in this Agreement shall have been true and correct
in all material respects when made, and shall be true and correct in all
material respects on the date of Closing with the same effect as if made on and
as of such date, except as the same may be modified as a result of matters
permitted or contemplated by the terms of this Agreement or otherwise as a
result of matters outside of the control of Buyer.

 

7.2         Performance. Buyer shall have performed, observed and complied with
all material covenants, agreements and conditions required by this Agreement to
be performed, observed and complied with on its part prior to or as of Closing
hereunder.

 

7.3         Documents and Deliveries. All payments, instruments and documents
required on Buyer’s part to effectuate this Agreement and the transactions
contemplated hereby shall be delivered at Closing and shall be in form and
substance consistent with the requirements herein.

 

7.4         Lease Amendment. The OCOM South Lease shall have been amended as set
forth in Section 3.5.

 

8.           Failure of Conditions. In the event a Buyer Closing Condition is
not satisfied by the Closing Date through no fault of Buyer, then Buyer shall
have the option, at Buyer’s sole discretion, to (i) proceed with Closing but
preserving its other rights and remedies hereunder, or (ii) decline to proceed
to Closing. In the latter event, except as expressly set forth herein, all
obligations, liabilities and rights of the parties under this Agreement shall
terminate, and the Deposit shall be returned to Buyer. Notwithstanding the
foregoing, in the event that a Buyer Closing Condition is not satisfied as a
result of a breach by Seller, Buyer shall have the rights and remedies set forth
in Section 13.2 herein. In the event a Seller Closing Condition is not satisfied
by the Closing Date through no fault of Sellers, then Sellers shall have the
option, at Sellers’ sole discretion, to (i) proceed with Closing but preserving
their other rights and remedies hereunder, or (ii) decline to proceed to
Closing. In the latter event, except as expressly set forth herein, all
obligations, liabilities and rights of the parties under this Agreement shall
terminate, and the Deposit shall be returned to Buyer unless a Seller Closing
Condition is not satisfied as a result of a breach by Buyer, in which event
Sellers shall have the rights and remedies set forth in Section 13.1 herein.

 

9.           Pre-Closing Matters. From and after the expiration of the
Inspection Period and until the Closing or earlier termination of this
Agreement, except as otherwise set forth below:

 

9.1         Leasing Matters. Sellers shall not, without the written consent of
Buyer, which shall be at Buyer’s sole and absolute discretion (i) effect any
material change in any Lease except as provided in Section 3.5 of this
Agreement, (ii) renew or extend the term of any Lease, unless the same is an
extension or expansion permitted pursuant to the terms of an existing Lease, or
(iii) enter into any new Lease or cancel or terminate any Lease. When seeking
consent to a new or modified Lease, such Seller shall provide notice of the
identity of the tenant, a term sheet or letter of intent containing material
business terms (including, without limitation, rent, expense base, concessions,
tenant improvement allowances, brokerage commissions, and expansion and
extension options) and whatever credit and background information with respect
to such tenant as Seller customarily obtains in connection with similar leases
of the Property. Buyer shall be deemed to have consented to any proposed Lease
or Lease modification if it has not responded to Seller within three (3)
business days after receipt of such information. Seller shall deliver to Buyer
copies of executed versions of any such documents within three (3) business days
after the full execution and delivery thereof.

 

 15 

 

 

9.2         Adjustment of New Leasing Expenses. Any tenant improvement costs,
rent abatements, rent concessions or commissions under Leases or renewals, or
any other tenant inducement provided by a Seller to any tenant, entered into
after the Effective Date in accordance with the terms of this Agreement shall be
paid by such Seller prior to closing or, if not paid by Seller as of Closing,
shall be credited to Buyer at Closing.

 

9.3         Adjustments of Leasing Expenses. Any tenant improvement costs, rent
abatements, concessions or commissions under Leases or renewals, or any other
tenant inducement provided by a Seller to any tenant, entered into prior to the
Effective Date, whether payable prior to or after Closing, shall be such
Seller’s responsibility and credited to Buyer at Closing if not paid by Seller
prior to Closing. To the extent that any tenant terminates its Lease and pays a
termination penalty pursuant to the terms of its Lease, the termination penalty
shall be paid to Buyer and if paid to Seller prior to Closing, shall be credited
to Buyer at Closing.

 

9.4         Termination for Default. Notwithstanding anything in this Agreement
to the contrary, prior to the expiration of the Inspection Period, Sellers may
cancel or terminate any Lease or commence collection, unlawful detainer or other
remedial action against any tenant with Buyer’s consent, not to be unreasonably
withheld, upon the occurrence of a default by the tenant under said Lease.
Sellers shall deliver to Buyer copies of all default notices and correspondence
delivered to or received from any of the tenants in connection with the Leases
after the Effective Date of this Agreement.

 

9.5         Contracts. Buyer shall give notice to Cruse-Six on or before the
expiration of the Inspection Period of any Contracts listed on Exhibit “C”
related to the OCOM North Property which Buyer elects to continue after Closing
(collectively, the “OCOM North Assigned Contracts”). The OCOM North Assigned
Contracts shall be assigned to and assumed by Buyer at Closing and Cruse-Six
shall take such steps as are reasonably necessary to terminate all Contracts
other than the OCOM North Assigned Contracts. Buyer shall give notice to
Cruse-Two on or before the expiration of the Inspection Period of any Contracts
listed on Exhibit “C” related to the OCOM South Property which Buyer elects to
continue after the Master Lease Expiration Date or the earlier termination of
the Master Lease (such date, the “Master Lease Termination Date”) and Cruse-Two
shall take such steps as are reasonably necessary to terminate all Contracts
other than the OCOM South Assigned Contracts at or prior to the Master Lease
Termination Date. From and after the Effective Date of this Agreement,
(i) Sellers shall not enter into any new Contracts which are not terminable with
thirty (30) days or less prior notice without Buyer’s consent and (ii) Sellers
shall provide Buyer with copies of any new Contracts. From and after the
expiration of the Inspection Period, Sellers shall not enter into any new
Contracts without the prior written consent of Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed. Buyer shall be deemed to have
consented to any proposed new Contract if Buyer has not responded within three
(3) Business Days after a Seller’s request for consent thereto and such Contract
shall be deemed and become part of the Assigned Contracts to be assigned to
Buyer at Closing or upon expiration of the Master Lease, as applicable.

 

 16 

 

 

9.6         No Contracting for Sale of Property. Sellers shall not enter into
any contract or other written agreement for sale of the Property with any other
party. Buyer shall have any and all rights and remedies available at law and
equity in the event Seller does not comply with the preceding sentence, subject
to the limitations set forth in Section 13.2 of this Agreement.

 

9.7         No Liens on Property. Sellers shall not voluntarily create any
liens, easements or other conditions affecting any portion of the Property
without the prior written consent of Buyer, which shall not be unreasonably
withheld, conditioned or delayed.

 

9.8         Survival. The provisions of this Section 9 shall survive the Closing
for a period of twelve (12) months.

 

10.         Closing; Deliveries.

 

10.1       Time of Closing. The Closing shall take place on the first Business
Day that is twenty (20) days following the expiration of the Inspection Period
(such date, the “Closing Date”) through an escrow closing with the Escrow Agent,
unless otherwise agreed to in writing by both Sellers and Buyer; provided, that
if the first Business Day is a Monday, then the Closing Date shall be the
following Tuesday. As used in this Agreement, “Business Day” shall mean any day
which is not a Saturday, Sunday or legal holiday.

 

10.2       Seller Deliveries. On or prior to the Closing Date, Sellers shall
deliver to Escrow Agent the following (provided, that if Buyer elects to proceed
under Section 3.5, to Closing with respect to the OCOM South Property only, all
deliveries that relate to the OCOM North Property shall not be required):

 

10.2.1       Two (2) originals of the Master Lease, substantially in the form
attached hereto as Exhibit “D”, duly executed by Cruse-Two.

 

10.2.2       One (1) original special warranty deed for the OCOM South Real
Property from Cruse-Two (the “OCOM South Deed”), substantially in the form
attached hereto as Exhibit “E,” duly executed and acknowledged by Cruse-Two, and
one (1) original special warranty deed for the OCOM North Real Property from
Cruse-Six (the “OCOM North Deed”), substantially in the form attached hereto as
Exhibit “E,” duly executed and acknowledged by Cruse-Six.

 

10.2.3       Two (2) originals of the bill of sale (the “Bill of Sale”) for the
Personalty (if any) from each Seller, substantially in the form attached hereto
as Exhibit “F,” duly executed by each Seller.

 

 17 

 

 

10.2.4       Two (2) originals of the assignment and assumption of Leases,
Contracts and Security Deposits (the “Assignment and Assumption of Leases,
Contracts and Security Deposits”) from each Seller, substantially in the form
attached hereto as Exhibit “G,” duly executed by each Seller.

 

10.2.5       Two (2) originals of the assignment of the Intangible Property (the
“Assignment of Intangible Property”) from each Seller, substantially in the form
attached hereto as Exhibit “H,” duly executed by each Seller.

 

10.2.6       Two (2) originals of the Lease Amendments (as defined in
Section 3.5), duly executed by each Seller (in its capacity as landlord under
the applicable Lease) and by the applicable tenant; One (1) original of an
owner's affidavit executed by each Seller as to the Property owned by such
Seller sufficient for Title Company to issue, without extra charge, an owner’s
policy of title insurance free of any exceptions for unfiled mechanics’ or
materialmen’s liens for work performed by such Seller (but not any tenants)
prior to Closing, or for rights of parties in possession other than pursuant to
the Leases and the Master Lease, as applicable.

 

10.2.7       One (1) original of a Non-Foreign Affidavit as required by the
Foreign Investors in Real Property Tax Act (“FIRPTA”), as amended, in the form
of Exhibit “J,” duly executed by each Seller.

 

10.2.8       One (1) original of a certification by each Seller substantially in
the form attached hereto as Exhibit “K” that all representations and warranties
made by such Seller in Section 4 of this Agreement are true and correct in all
material respects on the date of Closing, except as may be set forth in such
certificate.

 

10.2.9       Keys or combinations to all locks at the OCOM North Property, to
the extent in Sellers’ possession, and subject to the rights of the tenant of
the OCOM North Property. Buyer hereby acknowledges and agrees that Seller shall
be permitted to make the items described in this Section 10.2.9 available to
Buyer at the Property in lieu of delivering them to Escrow Agent.

 

10.2.10     Originals of the OCOM North Lease and copies of lease files at the
OCOM North Real Property, and originals of any OCOM North Assigned Contracts, in
each case to the extent in Cruse-Six’s possession. Buyer hereby acknowledges and
agrees that Seller shall be permitted to make the items described in this
Section 10.2.10 available to Buyer at the Property in lieu of delivering them to
Escrow Agent.

 

10.2.11     Two (2) originals of the Post-Closing Escrow Agreement, duly
executed by Cruse-Two.

 

10.2.12     Original letter of credit with respect to obligations of Cruse-Two
under Post-Closing Escrow Agreement, along with any fees associated therewith.

 

10.2.13     The original Estoppel Certificates and SNDAs.

 

 18 

 

 

10.2.14     All other instruments and documents reasonably required to
effectuate this Agreement and the transactions contemplated thereby.

 

10.3       Buyer Deliveries. On or prior to the Closing Date, Buyer shall
deliver to Escrow Agent the following (provided, that if Buyer elects to proceed
under Section 3.5, to Closing with respect to the OCOM South Property only, all
deliveries that relate to the OCOM North Property shall not be required):

 

10.3.1       A wire transfer of the Purchase Price in the amount required under
Section 2.2 hereof (subject to the adjustments provided for in this Agreement).

 

10.3.2       A certification by Buyer substantially in the form attached hereto
as Exhibit “K” that all representations and warranties made by Buyer in Section
5 of this Agreement are true and correct in all material respects on the date of
Closing, except as may be set forth in such certificate.

 

10.3.3       Two (2) originals of the Master Lease, duly executed by Buyer.

 

10.3.4       Two (2) originals of each Bill of Sale, duly executed by Buyer.

 

10.3.5       Two (2) originals of each Assignment and Assumption of Leases,
Contracts and Security Deposits, duly executed by Buyer.

 

10.3.6       Two (2) originals of each Assignment of Intangible Property, duly
executed by Buyer.

 

10.3.7       Two (2) originals of each Lease Amendment (as defined in
Section 3.5), duly executed by Buyer (acknowledging and agreeing to such Lease
Amendment in its capacity as Master Lessor with respect to the OCOM South Lease,
and as successor landlord with respect to the OCOM North Lease);

 

10.3.8       Two (2) originals of the Post-Closing Escrow Agreement, duly
executed by Buyer.

 

10.3.9       All other instruments and documents reasonably required to
effectuate this Agreement and the transactions contemplated thereby.

 

11.         Apportionments; Taxes; Expenses.

 

11.1       Apportionments.

 

11.1.1       Taxes and Operating Expenses. Because all real estate taxes,
charges and assessments affecting the Property (“Taxes”) and all operating
expenses including charges for water, electricity, sewer rental, gas, telephone,
fuel oil and all other utilities (“Operating Expenses”) are paid directly by
tenants, Buyer and Sellers acknowledge and agree that it will not be necessary
to prorate Taxes or Operating Expenses as of the Closing Date.

 

 19 

 

 

11.1.2       Rents. All rent under the Leases received by Seller from tenants
during the month of Closing shall be prorated to the date of Closing, and Buyer
shall receive a credit at Closing for amounts so received that are attributable
to the period or and after the Closing. Delinquent rent shall not be prorated
but shall remain the property of Sellers. With respect to the OCOM South Lease,
payments received from the tenant from and after the date of Closing until the
Master Lease Termination Date, shall be remitted to Buyer as provided in the
Master Lease. Payments received from tenants from and after the date of Closing
shall be applied first to rents then due for the current period and then to
amounts owed to Buyer with respect to periods following the Closing, and then to
rents delinquent as of the Closing Date. Buyer shall use reasonable efforts to
collect delinquent rents for the benefit of Sellers, and shall cooperate with
Sellers in the collection of any delinquent amounts, but shall not be required
to terminate any Leases or evict any tenants.

 

11.1.3       Charges under Assigned Contracts. The unpaid monetary obligations
of Sellers with respect to any of the Assigned Contracts shall be prorated on a
per diem basis as of the date of Closing with respect to the OCOM North Assigned
Contracts, or as of the Master Lease Termination Date with respect to the OCOM
South Assigned Contracts.

 

11.1.4       Security Deposits. The Security Deposits (together with any accrued
interest thereon as may be required by law or contract) shall be transferred or
credited to Buyer as of the date of Closing with respect to the OCOM North Lease
or as of the Master Lease Termination Date with respect to the OCOM South Lease,
and to the extent a Seller has any Security Deposits held in the form of a
letter of credit, such letters of credit shall, at such Seller’s expense (to the
extent not the responsibility of the tenant under the applicable Lease), be
transferred to Buyer as of Closing with respect to the OCOM North Lease or as of
the Master Lease Termination Date with respect to the OCOM South Lease.

 

11.1.5       Bankruptcy Distributions. Any portion of bankruptcy distributions
(whether or not Seller has filed its proof of claim as of the date hereof) or
payments pursuant to (i) settlement agreements (whether prepared by Seller’s
in-house counsel or outside counsel), (ii) arrearage payment plans by letters
signed by Seller or its agent, (iii) lease termination agreements, (iv)
promissory notes, or (v) judgments (whether already obtained by Seller or which
result from lawsuits or proceedings filed prior to the Closing with respect to
the OCOM North Property or prior to the Master Lease Termination Date with
respect to the OCOM South Property) providing for the payment of specified sums,
either in a lump sum or in installments, in all cases which are applicable to
the time period prior to the date of Closing or the Master Lease Termination
Date, as applicable, but payable after the date of Closing or the Master Lease
Termination Date, as applicable, and actually received by Buyer, shall be
payable to Sellers.

 

11.1.6       Survival. The provisions of this Section 11.1 shall survive the
Closing to the extent any monies may be payable pursuant to this Section 11.1 to
either party subsequent to the transfer of title to the Property to Buyer.

 

 20 

 

 

11.2       Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and, except as otherwise provided
herein, all documents required to settle the transaction contemplated hereby. 
Buyer shall pay all costs associated with its investigation of the Property,
including the cost of appraisals, architectural, engineering, credit and
environmental reports.  Sellers shall pay:  (i) one-half (½) of Escrow Agent’s
fees, costs and expenses, (ii) the base premiums for the Title Policies for the
Property (excluding all charges, premiums and fees for any and all endorsements
to the Title Policies)f, and (iii) all costs associated with the cure or removal
of any title objections by Buyer that Sellers are obligated or agree to remove
or cure (“Curative Costs”).  Buyer shall pay:  (i) one-half (½) of Escrow
Agent’s fees, costs and expenses, (ii) the cost of the Survey, (iii) all
charges, premiums and fees for any and all endorsements to the Title Policy
other than Curative Costs and for any lender’s policies of title insurance on
the Property, and (iv) all transfer taxes and recording fees for the OCOM North
Deed and the OCOM South Deed, and all mortgage taxes and recording fees for
Buyer’s loan-related documents, if any.  All Closing costs not described above
shall be borne by Seller and Buyer, respectively, in the matter customarily
borne by sellers and buyers, respectively, of real property in the county in
which the Real Property is located

 

12.         Damage or Destruction; Condemnation; Insurance. If at any time prior
to the date of Closing there is damage or destruction to the Property, the cost
for repair of which exceeds Five Hundred Thousand Dollars ($500,000) and the
Property cannot be restored to its original condition prior to Closing, or if
more than five percent (5%) of the rentable area of any Building is condemned or
taken by eminent domain proceedings by any public authority, then, at Buyer’s
option, this Agreement shall terminate, and the Deposit shall be returned to
Buyer, and except as expressly set forth herein, neither party shall have any
further liability or obligation to the other hereunder.

 

If there is any damage or destruction or condemnation or taking, regardless of
the cost of any repair, and if Buyer elects not to terminate this Agreement as
herein provided (to the extent Buyer is entitled to do so), then (1) in the case
of a taking, all condemnation proceeds paid or payable to the Seller whose
Property was taken shall belong to Buyer and shall be paid over and assigned to
Buyer at Closing, and the Seller whose Property was taken shall be paid at
Closing for the reasonable expenses incurred by such Seller in connection with
such taking; and (2) in the case of a casualty, the Seller whose Property was
damaged or destroyed shall assign to Buyer all rights to any insurance proceeds
paid or payable to such Seller under the applicable insurance policies, less any
costs of collection and any sums expended in restoration, and such Seller’s
deductible (if any) shall be a credit to Buyer against the Purchase Price
allocable to such Seller’s Property, and the parties shall proceed with the
Closing without any reduction in the Purchase Price payable to such Seller.

 

13.         Remedies.

 

13.1       Buyer Default. In the event Buyer breaches or fails to complete the
purchase of the Property or to perform its obligations under this Agreement and
such failure continues for five (5) business days following receipt of written
notice regarding same (other than the failure of Buyer to deliver “Buyer’s
Deliveries” pursuant to Section 10.3 hereunder, for which there shall be no
grace or cure period), then Sellers shall, as their exclusive remedy therefor,
be entitled to receive the Deposit, plus all interest earned and accrued
thereon, as liquidated damages (and not as a penalty) in lieu of, and as full
compensation for, all other rights or claims of Sellers against Buyer by reason
of such default. Thereupon this Agreement shall terminate and the parties shall
be relieved of all further obligations and liabilities hereunder, except as
expressly set forth herein. Buyer and Sellers acknowledge that the damages to
Sellers resulting from Buyer’s breach would be difficult, if not impossible, to
ascertain with any accuracy, and that the liquidated damage amount set forth in
this Section represents the parties’ best efforts to approximate such potential
damages.

 

 21 

 

 

13.2       Seller Default. If the sale of the Property is not consummated due to
a breach or default under this Agreement solely on the part of either Seller and
such failure continues for five (5) business days following receipt of written
notice regarding same (other than the failure of Sellers to deliver “Seller
Deliveries” pursuant to Section 10.2 hereunder, for which there shall be no
grace or cure period), then Buyer may, in its sole and absolute discretion,
either (a) terminate this Agreement by giving written notice of such election to
Sellers and Escrow Agent, in which event the Deposit shall be refunded and
returned forthwith to Buyer and Sellers shall reimburse Buyer for all title,
escrow, legal and inspection fees and any other actual, out-of-pocket expenses
incurred by Buyer in connection with the performance of its due diligence review
of the Property, including, without limitation, environmental and engineering
consultants’ fees and the fees incurred in connection with the preparation and
negotiation of this Agreement, in an amount not to exceed $75,000, or (b) pursue
an action for specific performance of Sellers’ obligations under this Agreement,
in which event Buyer will have no right to seek damages against Sellers, except
as provided in Section 18.1.

 

14.         Possession. Possession of the Property shall be tendered to Buyer at
Closing, subject to the rights of Cruse-Two under the Master Lease and the
rights of tenants under the Leases and to the other matters permitted pursuant
to this Agreement.

 

15.         Notices. All notices and other communications provided for herein
shall be in writing and shall be sent to the address set forth below (or such
other address as a party may hereafter designate for itself by notice to the
other parties as required hereby) of the party for whom such notice or
communication is intended:

 

15.1       If to Buyer:

 

Global Medical REIT Inc.

4800 Montgomery Lane, Suite 450

Bethesda, Maryland 20814

Attention:          Alfonzo Leon

Email:               AlfonzoL@globalmedicalreit.com

Phone:               (202) 524-6853

 

With a copy to:

 

Cox, Castle & Nicholson LLP

2029 Century Park East, 21st Floor

Los Angeles, California 90067

Attention:          David Lari

Email:                dlari@coxcastle.com

Phone:               (310) 284-2292

 

 22 

 

 

If to Sellers:

 

Cruse-Two, L.L.C.

Cruse-Six, L.L.C.

P.O. Box 890396

Oklahoma City OK 73189-0396

Attention:          Anthony L. Cruse, D.O.

E-mail:               tcruse@southwestortho.com

 

With a copy to:

 

McAfee & Taft

Tenth Floor, Two Leadership Square

211 N. Robinson Avenue

Oklahoma City OK 73102

Attention:          Myrna S. Latham and H. Cole Marshall

E-mail:              myrna.latham@mcafeetaft.com;

    cole.marshall@mcafeetaft.com

Phone:                (405) 552-2278

 

If to Escrow Agent:

 

American Eagle Title Insurance Company

421 NW 13th Street, Suite 320

Oklahoma City OK 73103

Attention:          Mr. Eric Offen

e-mail:               eoffen@ameagletitle.com

Phone:                (405) 232-6700

 

Any such notice or communication shall be sufficient if sent by registered or
certified mail, return receipt requested, postage prepaid; by hand delivery; by
overnight courier service; or by e-mail (provided that such e-mail delivery is
confirmed by the sender, by delivery service or by mail in the manner previously
described within 24 hours after such transmission is sent). Any such notice or
communication shall be effective when delivered or when delivery is refused.

 

16.         Brokers. Buyer and Sellers each represent to the other that it has
not dealt with any broker or agent in connection with this transaction other
than Clinton Parker and Marc Flynn of Brown Gibbons Lang & Company, to whom
Sellers and Buyer shall each pay a portion of the commission in amounts mutually
agreed by Sellers and Buyer pursuant to a separate agreement if, as and when the
Closing and funding occur, but not otherwise. Each party hereby indemnifies and
holds harmless the other party from all loss, cost and expense (including
reasonable attorneys’ fees) arising out of a breach of its representation or
undertaking set forth in this Section 16. The provisions of this Section 16
shall survive Closing or the termination of this Agreement without limit.

 

 23 

 

 

17.         Escrow Agent. Escrow Agent shall hold the Deposit in accordance with
the terms and provisions of this Agreement, subject to the following:

 

17.1       Obligations. Escrow Agent undertakes to perform only such duties as
are expressly set forth in this Agreement and no implied duties or obligations
shall be read into this Agreement against Escrow Agent.

 

17.2       Reliance. Escrow Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes, and any statement or
assertion contained in such writing or instrument, and may assume that any
person purporting to give any writing, notice, advice or instrument in
connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Agent shall not be liable in any manner for the sufficiency or
correctness as to form, manner and execution, or validity of any instrument
deposited in escrow, nor as to the identity, authority, or right of any person
executing the same, and Escrow Agent’s duties under this Agreement shall be
limited to those provided in this Agreement. Upon receipt by Escrow Agent from
either Buyer or Seller of any notice or request (the “Escrow Demand”) to perform
any act or disburse any portion of the monies held by Escrow Agent under the
terms of this Agreement, Escrow Agent shall give written notice to the other
party (the “Notified Party”). If within seven (7) days after the giving of such
notice, Escrow Agent does not receive any written objection to the Escrow Demand
from the Notified Party, Escrow Agent shall comply with the Escrow Demand. If
Escrow Agent does receive written objection from the Notified Party in a timely
manner, Escrow Agent shall take no further action until the dispute between the
parties has been resolved.

 

17.3       Indemnification. Unless Escrow Agent discharges any of its duties
under this Agreement in a negligent manner or is guilty of willful misconduct
with regard to its duties under this Agreement, Seller and Buyer shall indemnify
Escrow Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits or proceedings at law or in equity, or other expenses, fees, or
charges of any character or nature, which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
such connection Seller and Buyer shall indemnify Escrow Agent against any and
all expenses including reasonable attorneys’ fees and the cost of defending any
action, suit or proceeding or resisting any claim in such capacity.

 

17.4       Disputes. If the parties (including Escrow Agent) shall be in
disagreement about the interpretation of this Agreement, or about their
respective rights and obligations, or the propriety of any action contemplated
by Escrow Agent, or the application of the Deposit, Escrow Agent shall hold the
Deposit until the receipt of written instructions from both Buyer and Seller or
a final order of a court of competent jurisdiction. Escrow Agent shall be
indemnified for all costs and reasonable attorneys’ fees in its capacity as
Escrow Agent in connection with any such interpleader action and shall be fully
protected in suspending all or part of its activities under this Agreement until
a final judgment in the interpleader action is received.

 

17.5       Counsel. Escrow Agent may consult with counsel of its own choice and
have full and complete authorization and protection in accordance with the
opinion of such counsel. Escrow Agent shall otherwise not be liable for any
mistakes of fact or errors of judgment, or for any acts or omissions of any
kind, unless caused by its negligence or willful misconduct.

 

 24 

 

 

18.         Indemnification.

 

18.1       Seller’s Indemnification. From and after the Closing, each Seller
shall reimburse, indemnify, defend and hold harmless Buyer and Buyer’s
employees, agents, representatives, contractors and invitees (the “Buyer
Indemnified Parties”) from and against any and all damage, loss or liability
resulting from: (a)  such Seller’s default in the performance of any
representation, warranty, covenant and/or any other obligation to be performed
by such Seller under this Agreement, and (b) such Seller’s failure to pay any
expenses that it is required to pay under this Agreement.

 

18.2       Buyer’s Indemnification. From and after Closing, Buyer shall
reimburse, indemnify, defend and hold each Seller and such Seller’s employees,
agents, representatives, members, managers, contractors and invitees (the
“Seller Indemnified Parties”) harmless from and against any and all damage, loss
or liability resulting from: (a) any non-contractual claims of third-parties
relating to the use, operation or ownership of the Property from and after the
Closing, (b) breaches by Buyer on or after Closing of its obligations under any
Assigned Contract and (c) Buyer’s failure to pay the expenses required under
this Agreement.

 

18.3       Definition of Exist. For purposes of this Section 18, an obligation
shall be deemed to “exist” as of the Closing if it relates to an event which
occurred prior to the Closing even if it is not asserted until after the
Closing. The terms of the indemnities set forth above shall survive the Closing
for a period of one (1) year.

 

18.4       Indemnification Procedure.

 

18.4.1       If a party desires to make a claim against the other party in
connection with any Losses for which such claiming party may seek
indemnification under this Agreement (a “Claim”), the party entitled to
indemnification (the “Indemnified Party”) shall promptly notify the other party
(the “Indemnifying Party”) of such Claim and the amount and circumstances
surrounding it. Upon receipt of such notice from the Indemnified Party, the
Indemnifying Party shall be entitled, at its election, to assume or participate
in the defense of such Claim. Counsel to the Indemnifying Party shall be
reasonably acceptable to the Indemnified Party. In any case in which the
Indemnifying Party assumes the defense of the Claim, the Indemnifying Party
shall give the Indemnified Party ten (10) calendar days notice prior to
executing any settlement agreement and the Indemnified Party shall have the
right to approve or reject the settlement and related expenses; provided,
however, that upon rejection of any settlement and related expenses, the
Indemnified Party shall assume control of the defense of such Claim and the
liability of Indemnifying Party with respect to such Claim shall be limited to
the amount or the monetary equivalent of the rejected settlement and related
expenses.

 

18.4.2       The Indemnified Party shall retain the right to employ its own
counsel and to discuss matters with the Indemnifying Party related to the
defense of any Claim, the defense of which has been assumed by the Indemnifying
Party pursuant to Section 18.4.1 of this Agreement, but the Indemnified Party
shall bear and shall be solely responsible for its own costs and expenses in
connection with such participation; provided, however, that all decisions of the
Indemnifying Party shall be final and that Indemnified Party shall cooperate
with the Indemnifying Party in all respects in the defense of the Claim,
including refraining from taking any position adverse to the Indemnifying Party.

 

 25 

 

 

18.4.3       If the Indemnifying Party fails to give notice of the assumption of
the defense of any Claim within a reasonable time period not to exceed
forty-five (45) days after receipt of notice thereof from the Indemnified Party,
the Indemnifying Party shall no longer be entitled to assume (but shall continue
to be entitled to participate in) such defense. The Indemnified Party may, at
its option, continue to defend such Claim and, in such event, the Indemnifying
Party shall indemnify the Indemnified Party for all reasonable fees and expenses
in connection therewith. The Indemnifying Party shall be entitled to participate
at its own expense and with its own counsel in the defense of any Claim the
defense of which it does not assume. Prior to effectuating any settlement of
such Claim, the Indemnified Party shall furnish the Indemnifying Party with
written notice of any proposed settlement in sufficient time to allow the
Indemnifying Party to act thereon. Within fifteen (15) days after the giving of
such notice, the Indemnified Party shall be permitted to effect such settlement
unless the Indemnifying Party (a) reimburses the Indemnified Party in accordance
with the terms of this Section 18 for all reasonable fees and expenses incurred
by the Indemnified Party in connection with such Claim; (b) assumes the defense
of such Claim; and (c) takes such other actions as the Indemnified Party may
reasonably request as assurance of the Indemnifying Party’s ability to fulfill
its obligations under this Section 18 in connection with such Claim.

 

18.4.4       Definition of Losses. For purposes of this Agreement, “Losses”
shall mean all actual liabilities, losses, costs, damages, penalties,
assessments, demands, claims, causes of action, including, without limitation,
reasonable attorneys’, accountants’ and consultants’ fees and expenses and court
costs, excluding any special, incidental, exemplary, punitive, or consequential
damages.

 

18.4.5       Limitation of Claims. Notwithstanding anything in this Agreement to
the contrary, a Seller shall not be liable for any Losses arising out of or
based upon a breach or alleged breach of the representations and warranties of
such Seller in Section 4, unless all such Losses exceed $50,000 in the aggregate
(the “Basket”) (and such Seller’s indemnity hereunder shall extend only to the
portion of such Losses exceeding in the aggregate $50,000), and the aggregate
amount of all such Losses shall not exceed $1,000,000 (the “Cap”), provided that
the Basket and the Cap shall not be applicable to Losses relating to, arising
out of or resulting from any fraudulent misrepresentation by a Seller hereunder.
In addition, notwithstanding anything in this Agreement to the contrary, Sellers
shall not be liable following the Closing for any indemnification obligations
hereunder based on a breach of the representations and warranties in Section 4
if (X) Sellers did not have knowledge, prior to the Closing, of the facts
constituting such breach, and (Y) Buyer had actual knowledge of such breach
prior to Closing. If any party discovers, prior to Closing, that any
representation or warranty of the other party is false, misleading or inaccurate
in any material respect, and if the discovering party elects to proceed to
Closing, such party cannot later bring a claim against the other as to such
discovered matter.

 

 26 

 

 

18.4.6       Exclusive Right for Damages. Sellers and Buyer agree that if a
Seller breaches its representations and warranties in Section 4 of this
Agreement or the covenants and agreements of such Seller contained in this
Agreement, Buyer’s sole and exclusive right to recover damages for such breach
shall be to be indemnified for its Losses, not to exceed the Cap, in accordance
with the procedures set forth in this Section 18.4 and Buyer shall have no right
to sue Seller for any damages in excess of the Cap, or ask for any other
monetary relief against Seller, except that Buyer shall have the right to
recover its actual third party out of pocket expenses in an amount not to exceed
$75,000 as provided in Section 13.2 of this Agreement.

 

19.         Miscellaneous.

 

19.1       Assignability. Sellers shall not assign any of their respective
right, title, claim or interest in, to or under this Agreement. Buyer may assign
any or all of its rights and obligations under this Agreement to any entity
resulting from a merger or consolidation with Buyer or any organization
purchasing substantially all of Buyer’s assets, (ii) any entity succeeding to
substantially all of the business and assets of Buyer, (iii) any subsidiary,
affiliate or parent of Buyer, (iv) any entity controlling, controlled by or
under common control with Buyer or (v) any entity resulting from the
reorganization of Buyer outside of a bankruptcy reorganization. In such event,
Buyer shall provide written notification to Sellers of such transfer on or
before the date that is five (5) days prior to Closing. For purposes of this
Agreement, “control” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of an entity,
whether through the ownership or voting securities, by contract, or otherwise.
Except as set forth above in this Section 19.1, Buyer shall have no right to
assign this Agreement or any of Buyer’s rights or obligations hereunder without
the prior written consent of Sellers (which shall not be unreasonably withheld).
No assignment of this Agreement by Buyer shall relieve the entity named as Buyer
herein from its obligations hereunder.

 

19.2       Governing Law; Bind and Inure. This Agreement shall be governed by
the law of the State of Oklahoma without regard to its conflicts of laws
principles and shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, assigns and
personal representatives.

 

19.3       Recording. Neither this Agreement nor any notice or memorandum hereof
shall be recorded in any public land record. A violation of this prohibition
shall constitute a material breach entitling the non-breaching party to
terminate this Agreement.

 

19.4       Time of the Essence. Time is of the essence of this Agreement.

 

19.5       Further Assurances. Each party will, whenever and as often as it
shall be requested to do so by the other party, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered any and all such
further conveyances, assignments, approvals, consents and any and all other
documents and do any and all other acts as may be necessary to carry out the
intent and purpose of this Agreement. The provisions of this Section 19.5 shall
survive the Closing.

 

19.6       Exclusivity. Until the Closing Date or the date that this Agreement
is terminated, Sellers shall not enter into any contract, or enter into or
continue any negotiations, to sell the Property to any person or entity other
than Buyer, nor will Sellers solicit proposals from, or furnish any non-public
information to, any person or entity other than Sellers’ agents, attorneys and
lenders and Buyer regarding the possible sale of the Property.

 

 27 

 

 

19.7       Non-Solicitation. For the period beginning on the Closing Date and
ending on the fifth (5th) anniversary of the Closing Date, Sellers covenant and
agree that it shall not, nor shall it permit any of its Affiliates, or its
successors and assigns, directly or indirectly, to call on or solicit any tenant
of the Property for the purpose of leasing space to such tenant at another
property managed, operated or otherwise controlled by Sellers or its Affiliates.
The parties acknowledge that the restrictions on solicitation set forth in the
preceding sentence are reasonable in scope and are essential to the protection
of the legitimate business interests of Buyer. The parties further acknowledge
and agree that since a remedy at law for any breach or attempted breach of the
provisions of this Section 19.7 would be inadequate, Buyer shall be entitled to
preliminary or permanent injunctive relief for any violation of this
Section 19.7, in addition to any other rights and remedies available to Buyer
hereunder, at law or in equity. Notwithstanding the foregoing, if the
restrictions on solicitation in this Section 19.7 are judged unreasonable by any
court of competent jurisdiction, the parties agree to the reformation of such
restriction(s) by the court to limits which may reasonably grant Buyer the
maximum protection permitted by applicable law in such circumstances. For the
purposes of this Section, the term (a) “Affiliate” means any corporation,
limited liability company, partnership, joint venture or other entity,
regardless of how organized or identified, which is directly or indirectly
controlled by a Seller, and (b) “control” means, when used with respect to any
person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such person, whether through the
ownership of voting securities, by contract, or otherwise, and the terms
“controlling” and “controlled” have correlative meanings. The provisions of this
Section shall survive the Closing.

 

19.8       Headings. The headings preceding the text of the paragraphs and
subparagraphs hereof are inserted solely for convenience of reference and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

 

19.9       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

19.10     Exhibits. All Exhibits which are referred to herein and which are
attached hereto or bound separately and initialed by the parties are expressly
made and constitute a part of this Agreement.

 

19.11     Use of Proceeds to Clear Title. To enable Sellers to make conveyance
as herein provided, Sellers shall, at the time of Closing, direct the Escrow
Agent to use the Purchase Price or any portion thereof to clear the title of any
or all Monetary Liens, provided that provision reasonably satisfactory to
Buyer’s attorney is made for prompt recording of all instruments so procured in
accordance with conveyancing practice in the jurisdiction in which the Property
is located.

 

 28 

 

 

19.12     Submission not an Offer or Option. The submission of this Agreement or
a summary of some or all of its provisions for examination or negotiation by
Buyer or Seller does not constitute an offer by Sellers or Buyer to enter into
an agreement to sell or purchase the Property, and neither party shall be bound
to the other with respect to any such purchase and sale until a definitive
agreement satisfactory to Buyer and Seller in their sole discretion is executed
and delivered by both Sellers and Buyer.

 

19.13     Entire Agreement; Amendments. This Agreement and the Exhibits and
Schedules hereto set forth all of the promises, covenants, agreements,
conditions and undertakings between the parties hereto with respect to the
subject matter hereof, and supersede all prior and contemporaneous agreements
and understandings, inducements or conditions, express or implied, oral or
written, except as contained herein. This Agreement may not be changed orally
but only by an agreement in writing, duly executed by or on behalf of the party
or parties against whom enforcement of any waiver, change, modification, consent
or discharge is sought.

 

19.14     Counterparts; Electronic Signatures. This Agreement may be executed
and delivered in any number of counterparts, each of which so executed and
delivered shall be deemed to be an original and all of which shall constitute
one and the same instrument. Facsimile and electronically transmitted signatures
shall for all purposes be treated as originals.

 

19.15     Attorneys’ Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs.

 

19.16     Waiver of Jury Trial. Each party to this Agreement hereby expressly
AND IRREVOCABLY waives any right to trial by jury of any claim, demand, action
or cause of action (each, an “Action”) (a) arising out of this Agreement,
including any present or future amendment thereof or (b) in any way connected
with or related or incidental to the dealings of the parties or any of them with
respect to this Agreement (as hereafter amended) or any other instrument,
document or agreement executed or delivered in connection herewith, or the
transactions related hereto or thereto, in each case whether such Action is now
existing or hereafter arising, and whether sounding in contract or tort or
otherwise and regardless of which party asserts such Action; and each party
hereby agrees and consents that any such Action shall be decided by court trial
without a jury, and that any party to this Agreement may file an original
counterpart or a copy of this Section 19.16 with any court as written evidence
of the consent of the parties to the waiver of any right they might otherwise
have to trial by jury. THIS WAIVER IS GIVEN KNOWINGLY AND VOLUNTARILY AFTER
CONSULTATION WITH COUNSEL.

 

19.17     No Waiver. No waiver of any of the provisions of this Agreement shall
be deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver, nor shall a waiver
in any instance constitute a waiver in any subsequent instance. No waiver shall
be binding unless executed in writing by the party making the waiver.

 

 29 

 

 

19.18     Rules of Construction. Article and Section captions used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement. All references to “Article” or “Sections” without reference to a
document other than this Agreement, are intended to designate articles and
sections of this Agreement, and the words “herein,” “hereof,” “hereunder,” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article or Section, unless specifically designated otherwise. The use
of the term “including” shall mean in all cases “including but not limited to,”
unless specifically designated otherwise. No rules of construction against the
drafter of this Agreement shall apply in any interpretation or enforcement of
this Agreement, any documents or certificates executed pursuant hereto, or any
provisions of any of the foregoing.

 

19.19      Confidentiality. Neither Party shall make public disclosure with
respect to this transaction either before or after Closing except:

 

(a)          as may be required by law, including without limitation disclosure
required under Freedom of Information Act (“FOIA”) request, securities laws, or
by the Securities and Exchange Commission, or by the rules of any stock
exchange, or in connection with any filing or registration;

 

(b)         to such attorneys, accountants, present or prospective sources of
financing, partners, directors, officers, employees and representatives of
either Party or of such Party’s advisors who need to know such information for
the purpose of evaluating and consummating the transaction, including the
financing of the transaction;

 

(c)          to the extent that such information is a matter of public record;
and

 

(d)         Buyer may issue a press release (the “Press Release”) upon full
execution of this Agreement by all parties announcing the transactions proposed
herein including the purchase price provided that the Press Release may be
reviewed by Sellers in writing prior to its release, and Buyer shall not issue
the Press Release without incorporation of Sellers’ reasonable comments thereto;
or as may be permitted specifically by the terms of this Agreement.

 

[Signature Page Follows]

 

 30 

 

 

Signature Page to

Purchase Agreement

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

SELLERS: CRUSE-TWO, L.L.C.,   an Oklahoma limited liability company            
By: /s/ Anthony L. Cruse     Name: Anthony L. Cruse     Its: Manager            
CRUSE-SIX, L.L.C.,   an Oklahoma limited liability company             By: /s/
Anthony L. Cruse     Name: Anthony L. Cruse     Its: Manager           BUYER:
GMR OKLAHOMA CITY, LLC,   a Delaware limited liability company       By: Global
Medical REIT, LP,     a Maryland limited partnership               By: Global
Medical REIT Inc.,       a Maryland corporation               By: /s/ Jeffrey
Busch       Name: Jeffrey Busch       Its: Authorized Signatory

 

 S-1 

 

 

CONSENT OF ESCROW AGENT

 

The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be Escrow Agent under said Agreement and (iii) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under (i)
this Consent or otherwise unless and until said Agreement, fully signed by the
parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.

 

DATED: January __, 2017 AMERICAN EAGLE TITLE INSURANCE COMPANY         By:      
    Name:           Its:  

 

 S-2 

 

 

List of Exhibits

 

Exhibit “A”       Description of Land

 

Exhibit “B”       List of Leases

 

Exhibit “C”       List of Contracts

 

Exhibit “D”       Form of New Master Lease

 

Exhibit “E”       Form of Deed

 

Exhibit “F”       Form of Bill of Sale

 

Exhibit “G”       Form of Assignment and Assumption of Leases, Contracts and
Security Deposits

 

Exhibit “H”       Form of Assignment of Intangible Property

 

Exhibit “I”         Intentionally Deleted

 

Exhibit “J”        Form of Non-Foreign Affidavit

 

Exhibit “K”       Form of Certificate of Representations and Warranties

 

Exhibit “L”       Property Information

 

Exhibit “M”      Post-Closing Escrow Agreement

 

Exhibit “N”       Form of Tenant Estoppel Certificate

 

Exhibit “O”       Form of Subordination, Non-Disturbance and Attornment
Agreement

 

 

 

 

EXHIBIT A

 

Description of the Land

 

 Exhibit A-1 

 

 

EXHIBIT B

 

List of Leases

 

1.Amended and Restated Building Lease dated as of September 1, 2014, by and
between Cruse-Two, L.L.C., an Oklahoma limited liability company, as landlord,
and Oklahoma Center for Orthopedic & Multi-Specialty Surgery, LLC, an Oklahoma
limited liability company

 

2.Lease Agreement dated as of August 28, 2006, by and between TC Concord Place
I, Inc., a Delaware corporation (“TC Concord”), as landlord, and Specialists
Surgery Center, L.L.C., an Oklahoma limited liability company (“SSC”), as
tenant; as amended by a First Amendment to Lease Agreement dated as of November
12, 2007, by and between TC Concord, as landlord, and SSC, as tenant; as
assigned to and assumed by Cruse-Six, L.L.C., an Oklahoma limited liability
company (“Cruse-Six”) pursuant to an Assignment and Assumption of Lease dated as
of July 14, 2008 by and between TC Concord, as assignor, and Cruse-Six, as
assignee; as assigned by operation of law to Oklahoma Center for Orthopaedic &
Multi-Specialty Surgery, LLC, an Oklahoma limited liability company (“OCOM”) as
a result of the merger of SSC with and into OCOM effective as of July 1, 2009.

 

 Exhibit B-1 

 

 

EXHIBIT C

 

List of Contracts

 

NONE

 

 Exhibit C-1 

 

 

EXHIBIT D

 

FORM OF NEW MASTER LEASE

 

[See attached]

 

 Exhibit D-1 

 

 

EXHIBIT “E”

 

FORM OF DEED

After recording, return to:              

 

SPECIAL WARRANTY DEED

 

[___________________________] (“Grantor”), for valuable consideration, the
receipt of which is acknowledged, does hereby grant, bargain, sell, and convey
unto [____________________________________] (“Grantee”), whose mailing address
is [_____________________________],the real estate described on Exhibit A,
together with all the improvements and appurtenances (the “Property”), and
warrants the title to the Property to be free, clear, and discharged of and from
all former grants, claims, charges, taxes, judgments, mortgages, and other liens
or encumbrances of any nature granted by, through, or under Grantor, but not
otherwise, and further subject to, and excepting and excluding from such
warranty, all interests in oil, gas, casinghead gas, distillate, coal, metallic
ores, and other minerals therein, thereon, or thereunder previously reserved or
conveyed, and those matters set forth on Exhibit B.

 

To have and to hold the Property unto Grantee, and Grantee’s successors and
assigns forever.

 

Executed as of the ____ day of ___________________, 2017.

 

  [____________________________]           By:       Name:       Title:  

 

STATE OF OKLAHOMA )     ) ss: COUNTY OF OKLAHOMA )  

 

This instrument was acknowledged before me on __________________, 2017, by
__________________________, as Manager of ______________________, an Oklahoma
limited liability company.

 

(Seal)     Notary Public



  My Commission Expires:  



  Commission #  

 

ATTACH:

Exhibit A         Real Property Description

Exhibit B          Permitted Exceptions

 

 Exhibit E-1 

 

 

EXHIBIT “F”

 

FORM OF BILL OF SALE

 

[____________________ LLC, an Oklahoma limited liability company (“Seller”), for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby grants, bargains, sells, transfers and delivers to
[________________], a [______________] (“Buyer”), effective as of
__________________, 2017 (the “Conveyance Date”), all of the fixtures,
equipment, furniture, furnishings, appliances, supplies and other personal
property of every nature and description attached or pertaining to, or otherwise
used in connection with the real property described on Exhibit A (the “Real
Property”) attached hereto and located within the Real Property (collectively,
the “Personal Property”), but specifically excluding from the Personal Property
any accounting software or related items, all property leased by Seller or owned
by tenants or others, if any, to have and to hold the Personal Property unto
Buyer, its successors and assigns, forever.

 

Seller grants, bargains, sells, transfers and delivers the Personal Property in
its “AS IS” condition, WITH ALL FAULTS, IF ANY, and makes no representations or
warranties, direct or indirect, oral or written, express or implied, as to
title, encumbrances and liens, merchantability, condition or fitness for a
particular purpose or any other warranty of any kind, all of which
representations and warranties are expressly hereby disclaimed and denied.

 

[Include in Cruse-Two Bill of Sale: Buyer, as master landlord, and Seller, as
master tenant, are parties to that certain Master Lease Agreement dated as of
_____________________ ____, 2017 (the “Master Lease”), wherein Buyer has leased
the Real Property and the Personal Property back to Seller for a period of time
beginning on the Conveyance Date and ending on February 28, 2022, on the terms
and conditions set forth in the Master Lease.]

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Purchase Agreement.

 

[Signatures appear on following page]

 

 Exhibit F-1 

 

 

Signature Page to

Bill of Sale

 

Executed this ____ day of __________ 2017.

 

SELLER:   ,   a                 By:         Name:         Its:              
BUYER:   ,   a                 By:         Name:         Its:    

 

ATTACH:

Exhibit A         Real Property Description

 

 Exhibit F-2 

 

 

EXHIBIT “G”

 

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND SECURITY DEPOSITS

 

DATE:____________________, 20__

 

ASSIGNOR:_________________________, a ___________________

 

ASSIGNEE:_________________________, a ___________________

 

RECITALS:

 

WHEREAS, Assignor and Assignee have entered into that certain Purchase and Sale
Agreement dated as of _________________ __, 20__ (the “Purchase Agreement”),
wherein Assignor agreed to sell and Assignee agreed to buy certain real property
described in Exhibit A attached hereto and the improvements located thereon (the
“Property”); and

 

[Include in Cruse-Two Assignment: WHEREAS, Assignor and Assignee are parties to
that certain Master Lease Agreement dated as of _____________________ ____, 2017
(the “Master Lease”), wherein Assignee has leased the Property back to Assignor
for a period of time beginning on the Conveyance Date (as defined below) and
ending on February 28, 2022, unless earlier terminated (such date, the “Master
Lease Termination Date”); and]

 

WHEREAS, [effective as of the Master Lease Termination Date,] Assignee desires
to assume and Assignor desires to assign to Assignee all of Assignor's interest
(i) as landlord, under the lease described in Exhibit B attached hereto and
incorporated herein pertaining to the Property, including any security deposits,
letters of credit, advance rentals, or like payments held by Assignor in
connection with the lease, and all guaranties of such leases (collectively, the
“Lease”), and (ii) as owner, under the service contracts (the “Contracts”)
described in Exhibit C attached hereto and incorporated herein pertaining to the
Property.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

 

1.           Assignment. Assignor conveys and assigns to Assignee all of
Assignor’s right, title and interest in and to the Leases and the Contracts,
together with the right to receive any and all sums and proceeds arising out of
said Leases and Contracts, from and after [the date of conveyance of the
Property by Assignor to Assignee (the “Conveyance Date”)] [the Master Lease
Termination Date].

 

2.           Assumption. Assignee assumes and agrees to be bound by all of
Assignor’s liabilities and obligations pursuant to the Leases and the Contracts,
if any, and agrees to perform and observe all of the covenants and conditions
contained in the Leases and the Contracts, from and after the [Conveyance Date]
[Master Lease Termination Date].

 

 Exhibit G-1 

 

 

3.           Indemnification. Assignee covenants and agrees to indemnify and
hold harmless Assignor for, from and against any actions, suits, proceedings or
claims, and all costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred in connection therewith, arising out of any breach of
any of the Leases or the Contracts by Assignee to the extent occurring from and
after the [Conveyance Date] [Master Lease Termination Date]. Assignor covenants
and agrees to indemnify and hold harmless Assignee for, from and against any
actions, suits, proceedings or claims, and all costs and expenses, including,
without limitation, reasonable attorneys’ fees, incurred in connection
therewith, arising out of any breach of any of the Leases or the Contracts by
Assignor to the extent occurring prior to the [Conveyance Date] [Master Lease
Termination Date].

 

4.           Binding Effect. This Assignment shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

 

5.           Construction; Definitions. This Assignment shall be construed
according to Oklahoma law, without regard to its conflicts of laws principles.
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Purchase Agreement.

 

6.           Counterparts. This Assignment may be executed in counterparts,
which taken together shall constitute one original instrument.

 

DATED as of the day and year first above written.

 

[Signatures Appear on Following Page]

 

 Exhibit G-2 

 

 

Signature Page to

Assignment and Assumption of Leases,

Contracts and Security Deposits

 

ASSIGNOR:   ,   a                 By:         Name:         Its:              
ASSIGNEE:   ,   a                 By:         Name:         Its:    

 

ATTACH:

 

Exhibit A - Property Description

Exhibit B - Lease

Exhibit B – Contracts

 

 Exhibit G-3 

 

 

EXHIBIT “H”

 

ASSIGNMENT OF INTANGIBLE PROPERTY

 

DATE:____________________, 20__

 

ASSIGNOR:_________________________, a ___________________

 

ASSIGNEE:_________________________, a ___________________

 

RECITALS:

 

A.          Assignor presently owns the real property described in Exhibit A to
this Assignment and the improvements and personal property located thereon (the
“Property”).

 

B.          Assignor and Assignee have entered into that certain Purchase and
Sale Agreement dated as of ______________, 2017 (the “Purchase Agreement”),
wherein Assignor agreed to sell and Assignee agreed to buy the Property.

 

C.          Assignor desires to sell the Property to Assignee, and in connection
therewith, Assignor desires to assign to Assignee and Assignee desires to
acquire Assignor’s interest, if any, in and to the following described rights,
interests and property inuring to the benefit of Assignor and relating to the
Property.

 

D.          [Include in Cruse-Two assignment: Assignor and Assignee are parties
to that certain Master Lease Agreement dated as of _____________________ ____,
2017 (the “Master Lease”), wherein Assignee has leased the Property back to
Assignor for a period of time beginning on the Conveyance Date (as defined
below) and ending on February 28, 2022, unless earlier terminated (such date,
the “Master Lease Termination Date”).]

 

FOR VALUABLE CONSIDERATION, the receipt and adequacy of which are hereby
acknowledged, Assignor agrees as follows:

 

1.           Assignment. Effective as of the [date of conveyance of the Property
by Assignor to Assignee (the “Conveyance Date”)] [Master Lease Termination
Date], Assignor assigns, transfers, sets over, and conveys to Assignee, to the
extent the same are assignable, all of Assignor’s right, title, and interest, if
any, in and to (i) any warranties and/or guaranties, express or implied, from
contractors, builders, manufacturers, and/or suppliers inuring to the benefit of
Assignor and relating to the Property, (ii) any licenses, permits and approvals
relating to the Property, (iii) any service marks, logos and trade names, (iv)
all plans, drawings and specifications and (v) any development rights. [Include
in Cruse-Two assignment: Assignee acknowledges and agrees that it shall have no
development rights with respect the Property from and after the date of
conveyance of the Property by Assignor to Assignee (the “Conveyance Date”);
however, Assignee shall retain the right to use the items listed in
subparagraphs (i)-(iv) of this paragraph 1 in performance of its obligations
under the Master Lease from the Conveyance Date until the Master Lease
Termination Date.]

 

 Exhibit H-1 

 

 

2.           Binding Effect. This Assignment shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.

 

3.           Construction; Definitions. This Assignment shall be construed
according to Oklahoma law, without regard to its conflicts of laws principles.
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Purchase Agreement.

 

DATED as of the day and year first above written.

 

[Signatures appear on following page]

 

 Exhibit H-2 

 

 

ASSIGNOR:   ,   a                 By:         Name:         Its:              
ASSIGNEE:   ,   a                 By:         Name:         Its:    

 

ATTACH:

 

Exhibit A - Property Description

 

 Exhibit H-3 

 

 

EXHIBIT “I”

 

Intentionally Deleted

 

 Exhibit I-1 

 

 

EXHIBIT “J”

 

NON-FOREIGN AFFIDAVIT

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by [____________________ LLC, a
__________] limited liability company (“Seller”), the undersigned hereby
certifies the following:

 

1.           Seller is not a foreign person, foreign corporation, foreign
partnership, foreign trust, or foreign estate (as those terms are defined in the
Internal Revenue Code and Income Tax Regulations);

 

2.           Seller’s U.S. taxpayer identification number is __________________;
and

 

3.           Seller’s address is
________________________________________________.

 

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both. Under
penalties of perjury, the undersigned declares that it has examined this
certification and to its knowledge and belief it is true, correct, and complete,
and further declares that it has authority to sign this document.

 

Date:     As of ______________, 2017

 

    ,   a                 By:         Name:         Its:    

 

 Exhibit J-1 

 

 

EXHIBIT “K”

 

FORM OF CERTIFICATE OF REPRESENTATIONS AND WARRANTIES

 

[Letterhead of Party Giving Certificate (Seller or Buyer)]

 

_______________________, 2017

 

[Name of Party Receiving Certificate (Seller or Buyer)]

[Address of Party Receiving Certificate]

[City, State]

Ladies and Gentlemen:

 

The undersigned hereby certifies that all of the representations and warranties
made by it in Section ____ of the Purchase and Sale Agreement dated as of
__________________, 2017 (the “Purchase Agreement”) between the undersigned, as
[insert Seller or Buyer], and you, as [insert Seller or Buyer], are true and
correct as of the date hereof in all material respects, except as follows:
[insert “none” or exceptions], which shall survive the date hereof for the
period and subject to the limitations provided in the Purchase Agreement, and
thereafter shall be null and void. The undersigned further ratifies and confirms
the continued applicability of, and the understandings and agreements of the
undersigned set forth in, such Section ____.

 

  Very truly yours,             ,   a                 By:         Name:        
Its:    

 

 Exhibit K-1 

 



 

EXHIBIT “N”

 

FORM OF

 

TENANT ESTOPPEL CERTIFICATE

 

From: _____________________________________________  
_____________________________________________  
_____________________________________________   (“Tenant”)     To:
_____________________________________________  
_____________________________________________  
_____________________________________________   (“Buyer”)      
_____________________________________________  
_____________________________________________   (“Landlord”)      
_____________________________________________  
_____________________________________________   (“Buyer’s Lender”)     Lease:
Lease dated _____________, ______, between  
___________________________________________, a  
_____________________________________________,   and
________________________________________, a  
_____________________________________________,   as amended, modified or
supplemented by __________   ________________________________ [list all
amendments,   addenda, letter agreements and the like] (as so amended,  
modified and supplemented, the “Lease”).     Premises: Suite(s) ______,
consisting of a total of ______________ rentable square feet, (the “Premises”)
located in the building known as __________________, having an address of
___________, _______, _______(the “Building”).

 

Tenant hereby certifies to Landlord and Buyer as follows:

 

1.           Tenant is the current Tenant under the Lease. The Lease is in full
force and effect and is the only lease, agreement or understanding between
Landlord and Tenant affecting the Premises and any rights to parking. The Lease
has not been modified, altered or amended, except as follows: [commencement
agreements, modifications, assignments or amendments to the Lease and all letter
agreements or, if none, state “None”.]

 

 Exhibit N–1 

 

 

2.           The initial term of the Lease commenced on _________________, 20__,
and the current term will expire on _________________________, _____. The Tenant
has an outstanding option to renew the Lease (which has not been waived or
lapsed) for ________________________ (_____) additional __________________
following the expiration date of the current term. Tenant has accepted and is
presently occupying the Premises.

 

3.           The base rent under the Lease is currently $______ per month. .
Tenant has fully paid all rent and other sums payable under the Lease on or
before the date of this Certificate and Tenant has not paid any rent more than
one month in advance.

 

4.           Tenant is not in default under any of the provisions of the Lease,
and no event has occurred and no circumstance exists which, with the passage of
time or the giving of notice by Landlord, or both, would constitute such a
default.

 

5.           To Tenant’s knowledge, Landlord is not in default under any of the
provisions of the Lease, and no event has occurred and no circumstance exists
which, with the passage of time or the giving of notice by Tenant, or both,
would constitute such a default.

 

6.           All construction to be performed and the improvements to be
installed by Landlord on the Premises as a condition to Tenant’s acceptance of
the Premises, if any, have been completed and fully accepted by Tenant. All
amounts to be paid by Landlord to Tenant for work performed by Tenant pursuant
to any tenant improvement allowance have been paid in full. Any and all other
leasing incentives, amounts which the Lease expressly requires to be paid by
Landlord to Tenant or amounts to be credited against Tenant rent due under the
Lease for any reason (exclusive of operating expense adjustments as may be
applicable under the Lease) have been fully paid or credited as applicable, and
no such amounts remain outstanding or remain to be credited.

 

7.           As of the date of this Certificate, Tenant has no defenses, offsets
or credits against the payment of rent and other sums due or to become due under
the Lease or against the performance of any other of Tenant’s obligations under
the Lease.

 

8.           Tenant has paid to Landlord a security deposit in the amount of $
___________ [alternatively: Landlord is holding a letter of credit to secure
Tenant’s obligation under the Lease is the amount of $______________]. [The
obligations of Tenant are guaranteed by _________________, in accordance with
the terms of the guaranty dated _____________.]

 

9.           Tenant has not subleased, assigned, pledged, hypothecated, or
otherwise encumbered all or any portion of its interest in the Lease.

 

10.         Tenant has no existing right of refusal, right of offer, or
expansion rights, except _____________ (all other rights, if any, having been
waived or deemed waived). Tenant has no purchase option or other right to
purchase the Premises or the Building.

 

11.         There are no actions, voluntary or involuntary, pending against the
Tenant under the bankruptcy laws of the United States or any state thereof.

 

 Exhibit N–2 

 

 

12.         Tenant understands that this Certificate is required in connection
with Buyer’s acquisition of the Building, and Tenant agrees that Landlord,
Buyer, Buyer’s Lender and their respective assigns (including any parties
providing financing for the Building) will, and shall be entitled to, rely on
the truth of this Certificate. Tenant agrees that such parties will, and shall
be entitled to, rely on the representations in this Certificate as being true
and correct and continuing to be made, unless Tenant notifies Landlord and Buyer
of a change in this Certificate prior to the closing.

 

13.         The party executing this document on behalf of Tenant represents
that he/she has been authorized to do so on behalf of Tenant.

 

EXECUTED on this _____ day of __________________, 2017.

 

  TENANT   __________________________________,   a ______________________

 

  By:       Name:       Title:  

 

 Exhibit N–3 

 

 

EXHIBIT “O”

 

FORM OF

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

(Master Lease)

 

THIS AGREEMENT made this __ day of __________, 2017, by and among GMR OKLAHOMA
CITY, LLC, a Delaware limited liability company (“Master Lessor”) and CRUSE-TWO,
L.L.C., an Oklahoma limited liability company (“Landlord”), and OKLAHOMA CENTER
FOR ORTHOPAEDIC & MULTI-SPECIALTY SURGERY, LLC, an Oklahoma limited liability
company ( “Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant have entered into a certain Amended and Restated
Building Lease Agreement dated as of September 1, 2014 (the “Lease”), with
respect to the premises (the “Property”) described in Exhibit “A” attached
hereto and by this reference made a part hereof (such leased premises, as more
particularly described in the Lease, is herein referred to as the “Premises”);
and

 

WHEREAS, as of the date hereof, the Lease is subject to that certain Medical
Office Building Master Lease Agreement dated concurrently herewith by and
between Master Lessor and Landlord (the “Master Lease”), which Master Lease has
an expiration date of February 28, 2022.

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the sum of Ten Dollars ($10.00) and other good valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
and notwithstanding anything in the Lease to the contrary, it is hereby agreed
as follows:

 

1.           Master Lessor, Tenant and Landlord do hereby covenant and agree
that the Lease with all rights, options, liens and charges created thereby, is
and shall continue to be subject and subordinate in all respects to the Master
Lease and to any amendments and modifications thereof, including any increases
therein or supplements thereof.

 

2.           Master Lessor does hereby agree with Tenant that, so long as Tenant
complies with and performs its obligations under the Lease, (a) Master Lessor
will take no action which will interfere with or disturb the right of Tenant to
the use, possession and enjoyment of the Premises in accordance with the Lease,
and (b) in the event that the Master Lease should terminate before the Lease,
Master Lessor shall recognize Tenant as the tenant of the Premises for the
remainder of the term of the Lease in accordance with the provisions thereof and
the Lease shall continue in effect as a direct lease between Master Lessor, as
landlord, and Tenant, as the tenant of the Premises, provided, that Master
Lessor shall not be liable for any act or omission of Landlord or any other
prior landlord, or subject to any offsets, counterclaims or defenses which
Tenant might have against Landlord or any other prior landlord, or required to
construct any improvements which were required to be constructed by Landlord or
any other prior landlord, nor shall Master Lessor be bound by any rent or
additional rent which Tenant might have paid for more than the current month to
Landlord or any other prior landlord or be liable for the return of any security
deposit theretofore paid by Tenant, nor shall Master Lessor be bound by any
amendment or modification of the Lease made without Master Lessor’s consent.

 

 Exhibit O – Page 1  

 

 

3.           Tenant does hereby agree with Master Lessor that in the event that
the Master Lease should terminate before the Lease, then the Lease shall
continue in effect as a direct lease between Master Lessor, as landlord, and
Tenant, as the tenant of the Premises, and Tenant shall attorn to and recognize
Master Lessor as the landlord under the Lease for the remainder of the term
thereof, and Tenant shall perform and observe its obligations thereunder. Tenant
further covenants and agrees to execute and deliver upon request of Master
Lessor, or its assigns, an appropriate agreement of attornment to any subsequent
titleholder of the Premises.

 

4.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, legal representatives,
successors, successors-in-title and assigns. When used herein, the term
“landlord” refers to Landlord and to any successor to the interest of Landlord
under the Lease.

 

5.           The certifications and agreements contained herein are made by
Tenant with the knowledge that the Master Lessor would not enter into the Master
Lease except in reliance upon such certifications and agreements by Tenant.

 

6.           As between Landlord and Tenant, Landlord and Tenant covenant and
agree that nothing herein contained nor anything done pursuant to the provisions
hereof shall be deemed or construed to modify the Lease.

 

[Remainder of page intentionally blank]

 

 Exhibit O – Page 2  

 

 

Signature page to

Subordination, Non-Disturbance and

Attornment Agreement

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal,
as of the date first above written.

 

  MASTER LESSOR:       GMR OKLAHOMA CITY, LLC,   a Delaware limited liability
company                   By:

Global Medical REIT, LP,

   

a Maryland limited partnership

                    By:

Global Medical REIT Inc.,

       

a Maryland corporation

                      By:            

Name:

            Its:

Authorized Signatory

 

  LANDLORD:      

CRUSE-TWO, L.L.C.,

  an Oklahoma limited liability company           By:       Name:       Title:  
          TENANT:  

OKLAHOMA CENTER FOR ORTHOPAEDIC & MULTI-SPECIALTY SURGERY, LLC,

 

an Oklahoma limited liability company

          By:       Name:       Title:  

 

 Exhibit O – Page 3  

